 



Exhibit 10-s.2
Pursuant to 17 CFR 240.24b-2, confidential portions of this document have been
omitted; such confidential portions have been filed separately with the
Securities and Exchange Commission (the “Commission”) pursuant to a Confidential
Treatment Application filed with the Commission. The redacted portions of this
exhibit are marked by a [***].
TWENTY THIRD AMENDMENT TO SERVICE AGREEMENT
     This Twenty Third Amendment (this “Amendment”) to the Service Agreement
dated as of January 1, 2002, as amended (the “Service Agreement”) is made and
entered into this 18th day of December, 2006 (the “Execution Date”) by and
between Advanta Bank Corp. (“Customer”) and First Data Resources, LLC (formerly
known as First Data Resources Inc.) (“FDR”). For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Customer and FDR agree as follows:
     1. Except as otherwise specified herein, all terms set forth in this
Amendment are effective as of January 1, 2007.
     2. In the event that this Amendment is executed by the parties on or before
December 31, 2006, then FDR agrees to provide Customer with a “Processing Fee
Credit” in the amount of [***]. The Processing Fee Credit will be provided to
Customer [***], and [***]. Anything in this Amendment or the Service Agreement
to the contrary notwithstanding, in the event that [***], then [***].
     3. Section 2.4 (Programming Services) of the Service Agreement is hereby
deleted and replaced with the following:
“2.4 Programming Services.
     (a) In connection with the services provided by FDR pursuant to the terms
of this Agreement, FDR shall perform, at its expense, up to 1,000 hours of
computer programming services in each Processing Year during the Term of this
Agreement after Processing Year 5 (as defined in Section 8.1)(the ‘Free
Programming’). Unused hours of Free Programming from one Processing Year shall
not be carried forward into any other Processing Year.
     (b) In addition to the Free Programming set forth in Section 2.4(a) above,
FDR agrees to make available to Customer an additional programming credit (the
‘Additional Programming Credit’) during the period commencing on January 1, 2007
and ending on the earlier of (i) December 31, 2011 or (ii) the termination or
expiration of this Agreement (including, without limitation, Customer’s exercise
of its right to terminate this Agreement for convenience pursuant to
Section 9.2(d)). The Additional Programming Credit is defined as a pool of
[***],

1



--------------------------------------------------------------------------------



 



available for the period specified in the preceding sentence, that may be
applied by Customer against the fees for any computer programming service hours
(including but not limited to computer programming service hours associated with
the ‘PCF Change Report,’ ‘Insurance Screens’ and ‘1099 Flexibility’ projects
which are, at the time of the execution of this Amendment, currently being
reviewed by the parties) incurred by Customer during such period which are in
excess of the Free Programming hours set forth in Section 2.4(a) above. Subject
to the provisions of this paragraph (b), the Additional Programming Credit will
expire [***]. Upon the conclusion of each applicable Processing Year, Customer
will be eligible to receive a credit to Customer’s invoice (the ‘Processing Fee
Credit’) for any unused portion of the [***] Additional Programming Credit
available for such Processing Year at a rate of $125 per unused hour up to a
maximum of [***]. (The following examples have been provided for clarification:
(A) If in a single applicable Processing Year, [***]; (B) If in a single
applicable Processing Year, [***]; and (C) If in a single applicable Processing
Year, [***].
     (c) FDR shall charge, and Customer shall pay, $125 per hour for each hour
of computer programming services provided by FDR at the request of Customer
which exceed or are not covered by either the Free Programming or the Additional
Programming Credit.”
     4. Article 2 (Services) of the Service Agreement is hereby amended by the
addition of a Section 2.9 to read as follows:
“2.9 System Optimization Project. At any time, but only once, during the period
commencing on January 1, 2007 and ending December 31, 2011, Customer may request
that FDR perform a System Optimization Analysis for Customer. The System
Optimization Analysis shall consist of a review of Customer’s use of the FDR
System and the Services under this Agreement with respect to Customer’s
servicing of its Cardholder Account programs, and written recommendations by FDR
to Customer, based upon such analysis, which shall provide suggestions to
improve Customer’s efficiency in such servicing and more effective use of the
FDR System and the Services. Customer and FDR shall mutually agree upon the
specific areas of focus to be included in the System Optimization Analysis.”
Customer and FDR hereby agree that, as of the Execution Date of this Amendment,
the System Optimization Analysis described in this Paragraph 3 of this Amendment
is already in progress.

2



--------------------------------------------------------------------------------



 



     5. In Paragraph (a) of Section 3.1 (Sole and Exclusive Provider) of the
Service Agreement, the first instance of subparagraph (iii) which is in the
first sentence of Paragraph (a) is hereby amended to read as follows:
“(iii) Customer shall not agree with any third party to have such third party
perform or provide, in North America, any Core Processing Services to Customer,
provided, however, that in no event shall the provisions of this subparagraph
(iii) be deemed to prohibit Customer, during the remaining Term of this
Agreement, from negotiating and signing with any third party any agreement to
have such third party perform or provide any services to Customer for any
periods following the expiration or termination by Customer as set forth in
Section 9.2, including termination for convenience by Customer set forth in
Section 9.2(d) of this Agreement.”
     6. Section 3.4 (Acquisition of Portfolios or Entities Not Serviced by FDR)
of the Service Agreement is hereby deleted in its entirety.
     7. In Section 4.2 (Price Increases) of the Service Agreement, Paragraph
(a) is hereby deleted and replaced with the following:
"(a) During each Processing Year after Processing Year 5, FDR may, by notice to
Customer, increase as follows only those Processing Fees set forth in Section IV
of Exhibit ‘A’ which are associated with certain production services (as marked
with a ‘P’ in Section IV of Exhibit ‘A’); provided, however, that FDR shall not
be allowed to increase such Processing Fees at any time while this Agreement is
in effect, unless the percentage change in the Consumer Price Index (“CPI”)
during the calculation period described below for any applicable Processing Year
is greater than four percent (4%), in which case FDR may increase the Processing
Fees which were in effect for the immediately preceding Processing Year (the
‘Old Year’) by an amount not to exceed in the aggregate three quarters (3/4) of
the percentage change in the CPI over four percent (4%) during a period
described below, and in no event shall such increase be less than 0% nor more
than 6%. For purposes of this paragraph, the CPI shall be the index compiled by
the United States Department of Labor’s Bureau of Labor Statistics, Consumer
Price Index for All Urban Consumers (CPI-U) having a base of 100 in 1982-84,
using that portion of the index which appears under the caption ‘All Items.’ The
CPI percentage shall be communicated to Customer within forty-five (45) days of
the end of each applicable Processing Year. The CPI will be expressed as a
percentage determined by simple average over a twelve (12) month period of the
prior year. Any such adjustment to the Processing Fees will be effective on the
first day of each Processing Year.”
     8. Section 4.5 (Minimum Fees) of the Service Agreement is hereby deleted
and replaced with the following:
“4.5 Minimum Fees.
(a) In each Processing Year during the Term of this Agreement after Processing
Year 5 (as defined in Section 8.1), Customer will require and shall pay FDR for
processing services sufficient

3



--------------------------------------------------------------------------------



 



to generate aggregate Processing Fees at least equal to the greater of (i) 80%
of the Processing Fees paid during the immediately preceding Processing Year and
(ii) $7,000,000 (the ‘Minimum Processing Fees’). FDR shall calculate the total
Processing Fees paid by Customer in respect of services performed during each
Processing Year (the ‘Total Annual Processing Fees’) within ninety (90) days
after the end of each Processing Year and will, after ten (10) days written
notice to Customer, draw upon Customer’s account pursuant to Section 4.3 for the
amount, if any, by which the Minimum Processing Fees for the Processing Year
exceed the Total Annual Processing Fees for the Processing Year (such amount a
‘Minimum Fee Shortfall’).
     (b) If in any Processing Year during the remaining Term of this Agreement,
Customer migrates substantially all of its [***], then FDR hereby agrees that
for both (i) the Processing Year in which the [***] is effected by Customer (the
‘Migration Year’) and (ii) the Processing Year immediately following the
Migration Year, FDR shall remove from calculation of both the Minimum Processing
Fees due and the Total Annual Processing Fees paid for such Processing Year all
of the fees paid or payable by Customer pursuant to this Agreement for the list
of FDR billing elements set forth below:

            Element       Number   Item Name  
[***]
    [***]    

4



--------------------------------------------------------------------------------



 



In no event, however, shall the Minimum Processing Fees due FDR by Customer
pursuant to this Section 4.5 be less than $7,000,000 for any Processing Year.”
     9. The schedule of Adjusted Gross Processing Fees and corresponding Credit
as set forth in Section 4.7 (Growth Credit) of the Service Agreement is hereby
deleted and replaced with the following:

            "Adjusted Gross Processing Fees   Credit    
[***]
  [***]  

In no event, however, shall the total amount of any Growth Credit payable to
Customer by FDR pursuant to this Section 4.7 for any [***] exceed [***].”
     10. Article 4 (Payment for Services) of the Service Agreement is hereby
amended by the addition of a Section 4.9 to read as follows:
4.9 New Product Incentive. In each Processing Year, after Processing Year 5,
during the remaining Term of this Agreement, FDR agrees to provide Customer with
a usage incentive for each New Product which Customer commences to use during
the Processing Year. Such usage incentive shall consist of [***]. For the
avoidance of doubt, the parties agree that the usage incentive set forth in this
Section 4.9 shall not apply with respect to any Special Fees associated with the
implementation of a New Product (including but not limited to any set-up fees or
development charges associated with the New Product). For purposes of this
Section 4.9, a New

5



--------------------------------------------------------------------------------



 



Product shall mean either (a) a product or service which was already included in
Exhibit A of this Agreement on or before the commencement of Processing Year 6,
but was not previously used by Customer, or (b) a product or service which has
been added to Exhibit A of this Agreement by written amendment after the
commencement of Processing Year 6.”
     11. Sections 8.1 (Term) and 8.2 (Renewal) of the Service Agreement is
hereby deleted and replaced with the following:
“8.1 Term. Except as otherwise provided for in this Article 8, the Term of this
Agreement shall continue in effect for an additional period of five
(5) Processing Years (Years 6, 7, 8, 9 and 10), commencing on January 1, 2007
and expiring on December 31, 2011 (hereinafter referred to as the ‘Renewal
Period’). For purposes of this Agreement, a Processing Year means each twelve
(12) month period commencing on the first day of January and ending on the last
day of December. Processing Year 6 of the Term shall commence on January 1, 2007
and continue through December 31, 2007.
“8.2 Extension. Upon the expiration of the Renewal Period, the Term of this
Agreement shall automatically be extended for one (1) period of one
(1) Processing Year (the ‘Extension Period’) unless either party gives the other
party written notice at least six (6) months prior to the termination date of
the Renewal Period that the Agreement will not be extended.”
     12. Section 9.2 (Termination by Customer) of the Service Agreement is
hereby amended by the addition of a subsection (d) to read as follows:
     “(d) For Customer’s convenience upon the conclusion of Processing Year 8
(December 31, 2009), provided that Customer gives FDR written notice, on or
before September 30, 2009, of its intention to so terminate this Agreement.”
     13. The first sentence of Section 9.6 (Deconversion) of the Service
Agreement is hereby deleted and replaced with the following:
     “Upon the termination for any reason or the expiration of this Agreement,
Customer and FDR shall mutually, expeditiously and in good faith proceed to
agree upon and document a Deconversion project plan, which the parties
contemplate may involve an up to eighteen (18) month time frame for completion
and implementation.”
     14. Section 11.2 (Customer’s Representations) of the Service Agreement is
hereby amended by the addition of a paragraph (e) to read as follows:
“(e) Customer represents and warrants that the account records and/or address
lists in reliance upon which FDR will provide mailing services to Customer,
together with any other mail matter provided to FDR, satisfy the requirements
established by the United States Postal Service (‘USPS’) for First-Class Mail
presorted and automation rates, including but not limited to the Move Update

6



--------------------------------------------------------------------------------



 



requirements for addresses. In that regard, Customer has provided to FDR an
executed copy of Postal Service Form 6014, Certification of Move Update
Compliance, or its current equivalent and agrees to update it as necessary to
maintain its accuracy. If the Customer is not the mail owner, it is the
Customer’s responsibility to obtain Postal Service Form 6014 or equivalent
assurances from the mail owners so that it can provide the required Postal
Service Form 6014 or equivalent to FDR for the mail matter it requests FDR to
process. Customer acknowledges that in reliance upon the forgoing, FDR will
certify to the USPS, on behalf of Customer, that Customer’s mail complies with
all applicable USPS standards for receiving discounts and Customer agrees that
it will be liable for any revenue deficiencies assessed with respect to mailings
on its behalf. Customer further agrees that, if at any time during the life of
this contract Customer discontinues taking the steps needed to satisfy the USPS
requirements identified above in this paragraph, Customer will notify FDR in
advance in writing. Customer also agrees that, if at any time during the life of
this contract FDR requests Customer to confirm its compliance with USPS
requirements, it will do so in writing within ten (10) days after FDR’s request
and, if it does not, FDR in its discretion may cease processing Customer’s mail
as discount mail and Customer is responsible for any increased costs.”
     15 Section 13.2 (b) (Performance Reports) of the Service Agreement is
hereby deleted and replaced with the following:
“13.2 (b) Performance Reports. The Performance Standards set forth in Exhibit
“C” are divided into two Categories. FDR’s performance with respect to the
Performance Standards in each Category during the just concluded calendar month
will be managed as follows: i) Category I — Achievement by FDR of [***] Category
I Incentive Level Performance Standards and [***] Category II Standard
Performance Standards constitutes a Successful Month for which Customer will pay
FDR a service level agreement (“SLA”) incentive payment equal to [***]; failure
by FDR to achieve [***] of the Category I Performance Standards constitutes a
Failed Month for which FDR will pay Customer an SLA remedy payment equal to
[***]; and ii) Category II — Achievement by FDR of [***] Category II Incentive
Level Performance Standards and [***] Category I Standard Performance Standards
constitutes a Successful Month for which Customer will pay FDR and SLA incentive
payment equal to [***]; failure by FDR to achieve [***] of the Category II
Performance Standards constitutes a Failed Month for which FDR will pay Customer
a remedy payment equal to [***]. All SLA incentive payments payable by Customer
and all SLA remedy payments payable by FDR with respect to any month will be
netted. Any resulting net SLA incentive payment will be billed and any resulting
net SLA remedy payment will be credited to Customer on Customer’s next monthly
invoice following quarter end. ”
     16. Section 14.10 (Audit) of the Service Agreement is hereby deleted and
replaced with the following:
“14.10 Audit. At least annually during the remaining Term of this Agreement, FDR
will provide

7



--------------------------------------------------------------------------------



 



for a third party to perform an audit of the electronic data processing
environment maintained by FDR to provide the services set forth in this
Agreement. Such audit will conform to the Statement of Auditing Standards
No. 70, for Type II reviews (‘SAS-70,’ or any successor substitute statement
adopted by the American Institute of Certified Public Accountants). FDR shall
provide Customer with a copy of the SAS-70 report associated with such audit, as
well as any plans for addressing deficiencies therein, if Customer requests a
copy in writing. In addition, Customer, its authorized agents and/or its federal
or state regulatory authorities may audit FDR for compliance with this Agreement
relating to the confidentiality and security of information relating to
Customer’s customers, subject to any reasonable confidentiality requirements of
FDR. FDR agrees to comply with all reasonable requests (including without
limitation requests to visit FDR’s facilities) in connection with any such
audit; provided that (a) FDR shall be given at least thirty (30) days’ prior
written notice of such audit, (b) such audit shall be performed during FDR’s
normal business hours, and (c) such audit shall be performed at Customer’s
expense.”
     17. Article 14 of the Service Agreement is hereby amended by the addition
of Sections 14.19 and 14.20 to read as follows:
“14.19 FDR Insurance. FDR currently has and will maintain, at a minimum, the
insurance coverage set forth in Exhibit E to this Agreement. FDR agrees to name
Customer as an additional insured on those policies so indicated in Exhibit E.
FDR will provide to Customer, at such times as Customer may reasonably request,
certificates of evidence of insurance setting forth the types and amounts of
insurance which FDR then has in effect.”
“14.20 Regulation AB Compliance. At the request of Customer, FDR shall, and
shall cause any subcontractors providing services hereunder to, use reasonable
efforts to cooperate with Customer in order for Customer to meet its compliance
requirements under Regulation AB (17 C.F.R. Sections 226.1100-1123 as may be
amended from time to time relating to Asset Backed Securities) to the extent
that the Services provided pursuant to the this Service Agreement may be covered
by such requirements and are disclosed to FDR by Customer. In no event, however,
shall FDR be required to incur additional costs in connection with this
cooperation unless Customer and FDR mutually agree in advance on a written plan
for the reimbursement of such costs by Customer.
     18. Exhibit “A”, Section IV (Processing Fee Definitions/Prices) of the
Service Agreement is hereby deleted and replaced with the price schedule set
forth in Attachment I hereto, which is hereby incorporated into this Amendment.
     19. Exhibit “A”, Section IX of the Service Agreement is hereby deleted in
its entirety.
     20. Exhibit “C” (FDR Performance Standards for Customer) of the Service
Agreement is hereby deleted and replaced with a new Exhibit “C” to read as set
forth in Attachment II hereto, which is hereby incorporated into this Amendment.
     21. Unless otherwise specified in this Amendment, any capitalized terms
used in this

8



--------------------------------------------------------------------------------



 



Amendment shall have the meanings assigned to them in the Service Agreement.
     22. As hereby amended and supplemented, the Service Agreement shall remain
in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Service Agreement the day and year first above written.

              FIRST DATA RESOURCES, LLC   ADVANTA BANK CORP.
 
           
By:
  /s/ Sandra Dasenbrock

 
  By:   /s/ Anne Howley

 
 
           
Title:
  Senior Vice President

 
  Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------



 



ATTACHMENT I
Price Schedule
Exhibit A, Section IV (Processing Fee Definitions/Prices)

                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
63        
MERCHANT TICKET — TAPE ENTRY
  Each sale slip, cash advance slip or returned merchandise slip (“Ticket”) from
Customer’s Merchant that is transacted by a Cardholder from any Bank
Identification Number (BIN), Interbank Card Association (ICA) or other
Transaction Card system identification number, and entered via magnetic tape or
tape transmission to FDR by Customer or a third party acting on Customer’s
behalf.       /item     73        
MERCHANT TICKET — CRT ENTRY
  Each sale slip, cash advance slip or returned merchandise slip (“Ticket”) from
Customer’s Merchant that is transacted by a Cardholder from any Bank
Identification Number (BIN), Interbank Card Association (ICA) or other
Transaction Card system identification number, and entered remotely from
Customer’s terminal(s) by Customer or a third party acting on Customer’s behalf.
      /item     84        
MERCHANT TICKET — MANUAL ENTRY
  Each sale slip, cash advance slip or returned merchandise slip (“Ticket”) from
Customer’s Merchant that is transacted by a Cardholder from any Bank
Identification Number (BIN), Interbank Card Association (ICA) or other
Transaction Card system identification number and entered by FDR on Customer’s
behalf.       /item     98        
RETRIEVAL
  Each manual fulfillment provided by FDR in response to a request for a
Merchant Ticket or copy of the same stored at FDR on behalf of Customer.      
/retrieval     101        
INCOMING INTERCHANGE TICKET
  Each Ticket (sales slip, cash advance slip or returned merchandise slip)
transacted by Customer’s Cardholders at any Merchant with a BIN, ICA or other
Transaction Card system identification number other than the number to which the
Cardholder is signed.       /item     125        
PAYMENT — TAPE ENTRY BY CUSTOMER
  Posting, from a tape medium delivered to FDR by Customer, of a transaction to
a Cardholder Account of Customer evidencing the receipt of money from a
Cardholder.       /payment     126        
PAYMENT — CRT ENTRY BY CUSTOMER
  Posting, from a CRT transmission delivered to FDR by Customer, of a
transaction to a Cardholder Account of Customer evidencing the receipt of money
from a Cardholder.       /payment     130        
ACCD DOWNLOADED ACCOUNT
  Each selected Cardholder Account of Customer which is transmitted to Customer,
or any other third party     /account  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

10



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
         
 
  acting on Customer’s behalf, for collection purposes in connection with
Customer’s Automated Customer Calling Device (ACCD)             144        
FIRST ACTIVITY NOTICE
  A brief notification to a Cardholder of Customer prepared by FDR’s computer at
the request of Customer based upon Customer’s Product Control File or a CRT
entry request made by an employee of Customer which addresses the first use of
the new account.       /notice     147        
DELINQUENCY NOTICE
  A brief notification to a Cardholder of Customer prepared by FDR’s computer at
the request of Customer based upon Customer’s Product Control File or a CRT
entry request made by an employee of Customer which addresses a delinquency with
respect to the account.       /notice     151        
NON-DUAL CARDHOLDER STATEMENT
  Each periodic summarization of activity (whether printed or otherwise)
associated with a Transaction Card issued by Customer.       /statement     155
       
DUAL CARDHOLDER STATEMENT
  A Cardholder Statement which includes information on both MasterCard and VISA
account activity.       /statement     202        
BATCH HEADER — MANUAL ENTRY
  Each summarization of Merchant Tickets deposited by the Merchant, or by
Customer, and entered by FDR via hardcopy received from Customer.       /header
    207        
BATCH HEADER — CRT ENTRY
  Each summarization of Merchant Tickets deposited by Customer’s Merchant or by
Customer (Batch Header), and entered remotely from Customer’s terminal(s) by
Customer or a third party acting on Customer’s behalf.       /header     208    
   
BATCH HEADER — TAPE ENTRY
  Each summarization of Merchant Tickets deposited by Customer’s Merchant or by
Customer (Batch Header), and transmitted electronically to FDR via magnetic tape
or tape transmission from Customer or a third party acting on Customer’s behalf.
      /header     209        
MERCHANT ADVICE OF CHARGE (ACH) TAPE
  Monthly tape indicating Automated Clearing House (ACH) discount amounts with
respect to a Merchant of Customer.       /tape     218        
CARDHOLDER ANNUAL CHARGE
  The fee assessed yearly to a Cardholder in connection with a Cardholder
Account of Customer.       /account     227        
ASSISTANCE REQUEST (VOICE)
  Each miscellaneous customer assistance request from a Merchant that is
received by FDR’s voice authorization center.       / Call     228        
ASSISTANCE REQUEST (VOICE)
  Each miscellaneous customer assistance request from a Cardholder that is
received by FDR’s voice authorization center.       / Call     242        
RMS HARDCOPY REPORT
  This element identifies the charge for each page of First Data Reports
Management System (RMS) reports, in excess of the default setting, provided via
hard copy. This element includes any preparation required for delivery.       /
page     249        
RMS RJE/NDM REPORT
  Each FDR Reports Management System (RMS) report provided to Customer by FDR in
remote job entry (RJE) or network data mover (NDM) format. For purposes of the
billing of RMS Reports: (i) if the standard (or default) setting for a
particular report is       /page  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

11



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
         
 
  “0”, then all pages of RMS On-Line View and RMS RJE of such report provided by
FDR to Customer shall be billed to Customer at the prices above, or (ii) if the
standard (or default) setting for a particular report is a value other than “0”,
then each page of the RMS On-Line View of such report provided by FDR to
Customer shall be at no charge and each page of RMS RJE of such report shall be
billed to Customer at the prices above.             259        
MERCHANT ELECTRONIC REPORTING
  Each Merchant which is set up to receive, via electronic transmission, a file
containing daily and weekly Merchant deposit activity confirmations and reports.
      /merchant     260        
ETC CONFIRMATION
  Each daily report prepared by FDR for use by Merchant of Customer to confirm
all Ticket transactions received from Customer’s Merchant and processed the
previous day via Electronic Ticket Capture (ETC) or tape. Service includes any
preparation required for delivery. ETC is FDR’s proprietary product for
electronic data capture at the point of sale.       /letter     262        
ETC HEADQUARTERS REPORT
  Each daily or weekly report sent to a headquarters’ location of a Merchant of
Customer’s, which contains ETC or tape transaction information for its
individual Merchant location(s). Service includes any preparation required for
delivery.       /report     264        
SERVICE PLUS HELP CALL
  Each instance in which a Merchant of Customer calls the Service Plus Help
Center.       /call     265        
SERVICE PLUS HELP CALL
  Each instance in which a Merchant of Customer calls the Service Plus Help
Center.       /call     266        
SERVICE PLUS REGISTERED MERCHANT
  Each Merchant location of Customer participating in the Service Plus Help
Center program.       /merchant location     267        
BEHAVIOR SCORE/ ADAPTIVE CONTROL ACCOUNTS
  This element identifies the charge for the number of accounts that are
assigned a behavior score and/or are processed by the Adaptive Control System
(ACS). The Behavior Score is a portfolio management tool that summarizes the
level of risk an individual account possesses. The Adaptive Control System is a
decision support tool that performs automatic actions for account management in
the following areas. Delinquent collections, Overlimit collections,
Authorizations, Credit line management, Reissue, Warning bulletin management.  
    /unit     270        
ETC TICKET
  Each Electronic Ticket Capture (ETC) sales slip, cash advance slip or returned
merchandise slip from a Merchant of Customer that is captured by means of an
electronic process and forwarded to FDR for processing and reporting.      
/item     280        
ETC BATCH HEADER
  Each electronic summarization of ETC Ticket transactions deposited by Customer
or Customer’s Merchant and delivered to FDR.       /header     281        
ADDRESS
  Each instance in which the Cardholder records of       /inquiry  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

12



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
       
VERIFICATION — ISSUING
  Customer located at FDR are accessed for Address Verification.           293  
     
LOST OR STOLEN REPORT — FDR ENTERED
  Each report of a lost or stolen Transaction Card from the Cardholder of
Customer which is processed by FDR’s Fraud Management Voice Operations. Reports
entered on-line immediately change the external status and block authorization
requests on the Cardholder Account. Service includes lost/stolen reports
received via collect call, telegram and telex.       /report     294        
SPECIAL RMS REPORT PREMIUM
  The additional charge to Customer for each non-standard or unique RMS report
provided to Customer at Customer’s request.       /report     343        
REGULATION Z STATEMENT MESSAGE
  Each line of notification, included on a Cardholder Statement, informing the
Cardholder of the renewal of the Cardholder Account and assessment of an annual
fee therefore.       /line     506        
CARDHOLDER ACCOUNT ON FILE
  Each account of a Cardholder of Customer (including but not limited to charged
off, authorization only and debit accounts) that remains on Customer’s master
file at FDR on the last processing day of the calendar month as defined on the
CD-121 Ledger Activity Report or the equivalent report.       /account per month
    577        
PLASTICARD CONTACTLESS CHIP PERSONALIZATION
  The operational expense of personalizing the contactless chip in Radio
Frequency plastics.       / Plastic     601        
FIRST CLASS MAIL — CARDHOLDER STATEMENT
  Each Cardholder Statement which is prepared by FDR for delivery to the United
States Postal Service (USPS) for mailing.       /statement     603        
FIRST CLASS MAIL — FIRST ACTIVITY NOTICE
  Each First Activity Notice which is prepared by FDR for delivery to the USPS
for mailing.       /notice     604        
FIRST CLASS MAIL — DELINQUENCY NOTICE
  Each Delinquency Notice which is prepared by FDR for delivery to the USPS for
mailing.       /notice     605        
FIRST CLASS MAIL — ETC CONFIRMATION LETTER
  Each ETC Confirmation Letter which is prepared by FDR for delivery to the USPS
for mailing.       /letter     660        
AUTOMATIC ACTION ENTRY
  A system generated entry made to a Cardholder Account of Customer which
appears on Customer’s collection screens indicating a collection-related
activity, including but not limited to external status changes, account re-ages
and charge-offs.       /item     700        
CIS INQUIRY
  Each transaction accessing the Statement, Detail or Memo information in the
FDR System regarding a Cardholder Account.       /transaction     760        
CIS STATEMENT
  Each set of statement information regarding Customer’s Cardholder Accounts
that is stored on the FDR system and accessible by Customer via Customer’s CRT
terminals. CIS Statement information includes the information set forth on a
Cardholder Statement such as, but not limited to, the name, address, account    
  /statement stored per month  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

13



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
         
 
  number, statement date, payment date, cycle days, annual percentage rates, and
monthly periodic rates.             770        
CIS DETAIL
  Each item of information regarding transactions that have posted or will post
to a Cardholder Statement such as charges, payments, credits and authorizations
not aged off the Cardholder’s file, Cardholder payment history, and real-time
authorizations.       /detail stored per month     780        
CIS MEMO
  Each summary item, not individually exceeding 65 positions, that is stored
with the Customer’s Cardholder Account information and is accessible by Customer
via Customer’s CRT terminals.       /memo stored per month     1301        
FUNDS AVAILABILITY
  Each payment which is processed through the FDR Payment Defender/Available
Funds decisioning system allowing Customer to limit the risk on such Account
associated with the increased ‘open to buy’ created by a payment. This system
places a hold (float) on all or a portion of the payment for a specified number
of days, restricting the ‘open to buy’ available to the Cardholder.       /
Payment Transaction     1414        
MERCHANT HOT CALL
  Each Hot Call from a Merchant of Customer in connection with a non-FDR
processed financial institution’s Transaction Card for which FDR takes a Hot
Call report.       /call     1415        
MERCHANT CODE 10
  The charge for processing an authorization referral for a non-First Data
cardholder generated by merchant using First Data Fraud Management Service this
referral is initiated when a merchant is suspicious of the plastic or the
presenter.       /call     1570        
MASTERCOM/VISA RFC ACQUIRER EXTERNAL RETRIEVAL
  Following receipt by FDR of a request on the Mastercom/VISA RFC System for a
facsimile of a Ticket previously acquired by Customer and stored away from FDR’s
premises, FDR will (a) mail a request to the custodian of the Ticket and
(b) utilizing a Mastercom/VISA RFC workstation located at FDR’s premises forward
an image of such Ticket to the requesting party.       /retrieval     1571      
 
MASTERCOM/VISA RFC ACQUIRER INTERNAL RETRIEVAL
  Following receipt by FDR of a request on the Mastercom/VISA RFC System for a
facsimile of a Ticket previously acquired by Customer and stored at FDR, FDR
will retrieve the Ticket or a facsimile thereof and forward an image of such
Ticket to the requesting party utilizing a Mastercom/VISA RFC workstation
located at FDR’s premises.       /retrieval     1572        
MASTERCOM/VISA RFC ISSUER RETRIEVAL
  FDR will (a) receive, via a Mastercom/VISA RFC workstation located at FDR’s
premises, a copy of a Ticket image previously requested from an Acquirer by
Customer or a notification from MasterCard/VISA that the Acquirer has failed to
return a Ticket image within the time period permitted by MasterCard/VISA rules,
(b) mail a copy of the Ticket image or notification to Customer and (c) transmit
Customer’s acceptance or rejection of each Ticket to MasterCard/VISA following
receipt of Customer’s written instructions on acceptance or rejection of such
Ticket.       /retrieval  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

14



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
2408        
ON-LINE CREDIT BUREAU REPORT REQUEST
  The transmission by Customer of credit application or existing account
information via video display terminals at Customer’s location to any of the
supported principal credit bureaus with which Customer has established a written
relationship that is in effect at all times during the term of this Agreement in
order to determine the credit worthiness of an applicant/account. Anything in
this Agreement to the contrary notwithstanding, in the event that Customer’s
relationship(s) with all of the principal credit bureaus supported pursuant to
this Agreement should be terminated at any time during the term of this
Agreement, then FDR’s obligation to provide On-Line Credit Bureau Report
Requests shall automatically be terminated, without penalty or financial
obligation of any type or kind to FDR, on the effective date of the termination
of Customer’s relationship(s) with such principal credit bureaus       /request
    2411        
PINPOINT INQUIRY
  Each transaction selection (more than one selection may be made during a call)
made by a Cardholder of Customer which accesses the Cardholder’s account records
for selected information by the use of a touch-tone telephone.       /inquiry  
  2413        
CIS DETAIL-PAYMENT HISTORY
  Each CIS Detail regarding a Cardholder’s payment history.       /detail stored
per month     2415        
ENHANCED PINPOINT INQUIRY
  This element identifies the charge for your cardholders to use custom options
for information through a full range of voice response unit (VRU) capabilities.
      /unit     2418        
ENHANCED PINPOINT — AUTOFAX
  This element identifies the charge for each set of statement information for
your cardholder accounts that is stored on the First Data System to provide you
with access to the information.       /unit     2519        
ATM BALANCE INQUIRY
  Each inquiry into the account records of a Cardholder of Customer by the
Cardholder via an automated teller machine (“ATM”).       /inquiry     2553    
   
DELINQUENCY STATEMENT
  An alternative form to the delinquency notice, which form notifies a
Cardholder of Customer of a past-due amount.       /statement     2573        
ETC DEPOSIT SUMMARY
  Each weekly report sent to a Merchant of Customer confirming each deposit made
during the week by such Merchant. Service includes any preparation required for
delivery.       /summary     2574        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2575        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which       /account  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

15



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
         
 
  either: (i) has applied for a MasterCard or VISA Transaction Card; or (ii) has
experienced unauthorized usage of its MasterCard or VISA Transaction Card, all
in accordance with the operating regulations of MasterCard and VISA.            
2576        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2577        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2578        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2579        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2580        
ICS — TRANSMISSION LOAD
  The transmission to MasterCard and VISA of selected information of each
Cardholder of Customer which either: (i) has applied for a MasterCard or VISA
Transaction Card; or (ii) has experienced unauthorized usage of its MasterCard
or VISA Transaction Card, all in accordance with the operating regulations of
MasterCard and VISA.       /account     2581        
ICS — ON-LINE TRANSACTION
  An inquiry into FDR’s ICS on-line files utilizing FDR’s ICS on-line
transactions by an employee of Customer via Customer’s CRT terminals.      
/transaction     2608        
XQR COLLECTION TRANSACTION
  An entry made by an employee of Customer to reassign collection accounts to
alternative employees’ work queues.       /transaction     2629        
DES-PIN ACCESS CHARGE
  This element identifies the charge for start-up of the Data Encryption
Standard Personal Identification Number (DES PIN) product.       /unit     2666
       
FIRST CLASS MAIL — DELINQUENCY STATEMENT
  Each Delinquency Statement which is prepared by FDR for delivery to the USPS
for mailing.       /statement  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

16



--------------------------------------------------------------------------------



 



                                                  Price Per Elem                
  Price   Item #   [***]1   Item Name   Item Definition       [***]1  
Description   2670       STANDARD DATABASE MANAGEMENT FEE   The monthly charge
for the standard DataChoiceSM Services, which consist of giving Customer access
to a system with the ability to create, store, maintain and execute scheduled
and ad hoc queries from numerous available data sources. These data sources
include current and historical master file data and transaction and statement
detail. Access to the system presently is via an internet browser. The basic
unit of measure used in connection with the DataChoiceSM Services is the
Database Management Unit, a unit of measure equivalent to a gigabyte of data.
The standard DataChoiceSM Services includes the following components:
                      (i) updating of Customer selected, subject oriented
sections (each, a ‘Section’) of the DataChoiceSM data model;                    
(ii) access to such Sections of the DataChoiceSM data warehouse model;          
          (iii) access to standard templates developed for specific analysis
results;                     (iv) ability to create and process customized
reports and analysis; and                     (v) ability to create and process
customized data file extracts from the DataChoiceSM warehouse.
                      The standard fee for this service includes the following
limits on update frequency, number of database ID’s and volume of historical
data storage:
                      (a) update frequency is limited as described in the FDR
published default refresh frequency and historical retention schedule (subject
to change at FDR’s sole discretion) (the ‘Default Values’);
                      (b) access to the DataChoiceSM is limited to no more than
the following numbers of Customer’s database ID’s (based upon the number of
Database Management Units to be utilized by Customer) per month:
         
 
          Database Management
Units Utilized by
Customer
For Such Calendar Month   Number of Database
ID’s
Utilized by Customer
For Such Calendar Month        
 
                       
 
          [***]   [***]
                      (c) historical secondary warehouse storage within the    
         

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

17



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
         
 
  DataChoiceSM is limited to the Default Values.
 
If such limits are exceeded for any calendar month, then Customer will be
assessed additional charges for the applicable items which are in excess of such
limits. Volumes:       Monthly
Minimum (2 units)
/ Database Management
Unit per Month            
 
  [***]             2671        
ALTERNATE DATABASE MANAGEMENT FEE
  The substituted monthly charge for each DataChoiceSM Section which Customer
elects to upgrade, with respect to the frequency of data updating, beyond the
Default Values for the applicable Section.       / Database Management
Unit per month     2672        
SECONDARY DATABASE MANAGEMENT FEE
  The monthly charge for each Database Management Unit of data in excess of the
published standard Default Value for historical warehouse storage.       /
Additional Database
Management Unit per month     2673        
ADDITIONAL DATABASE IDS
  The monthly charge for each database ID in excess of the limits set forth in
the description of the DataChoiceSM — Monthly Standard Database Management Fee
(IN-2670).       / Additional Database ID’s per month     2703        
DEMAND ACH CASH ADVANCE
  This element identifies the charge for using the NM* 759, Demand ACH
transaction, subtransaction 02. NM*759, subtransaction 02 is the ACH transaction
that enables you to post a one-time cash advance directly to your cardholder’s
checking or saving account.
 
Volumes:                    
 
  [***]                    
 
          /payment     2708        
DEMAND ACH PAYMENT
  Each initiation of a Demand ACH transaction to post a one-time payment
directly from Cardholder’s checking or saving Account.
 
Volumes:                    
 
  [***]       / Transaction     2720        
WARNING BULLETIN TRANSACTION — AUTOMATIC ENTRY
  The system-automated, initial generation of a MasterCard Warning Bulletin,
MasterCard Authorization File or VISA Warning Bulletin account entry
transaction; the account listing and region(s) shall be as dictated by Customer.
      /transaction  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

18



--------------------------------------------------------------------------------



 



                                                  Price Per Elem              
Price   Item #   [***]1   Item Name   Item Definition   [***]1   Description    
2722        
AUTOMATED ACCOUNT TRANSFER — ACCOUNT TRANSFERRED
  The set-up of each new account for a Cardholder Account of Customer which is
reported Lost or Stolen. Account history is moved from one account and rebuilt
on a new one.       /account     2723        
AUTOMATED ACCOUNT TRANSFER — PLASTIC REISSUED
  A transferred Cardholder Account of Customer, which has been evaluated against
Customer’s reissue criteria and approved by Customer, is issued a new
plastic(s).       /account     2724        
AUTOMATED ACCOUNT TRANSFER — PLASTIC REISSUE SUSPENDED
  A transferred Cardholder Account of Customer, which has been evaluated against
Customer’s reissue criteria and not approved by Customer, is suspended for
review by Customer’s personnel.       /account     2725        
AUTOMATED ACCOUNT TRANSFER — SUSPENDED ACCOUNT STORAGE
  The storage of each suspended account of Customer on the FDR system awaiting
review and disposition by Customer.       /account     2726        
CLIENT-DEFINED SCREENS — TRANSACTION
  Each on-line transaction entered by Customer using a CDS Screen. This charge
is in addition to any other applicable monetary, non-monetary or on-line
transaction charge which may apply with respect to the transaction type.      
/transaction     2729        
ON-LINE CREDIT BUREAU REPORT REQUEST
  The transmission by Customer of credit application or existing account
information via video display terminals at Customer’s location to any of the
supported principal credit bureaus with which Customer has established a written
relationship that is in effect at all times during the term of this Agreement in
order to determine the credit worthiness of an applicant/account. Anything in
this Agreement to the contrary notwithstanding, in the event that Customer’s
relationship(s) with all of the principal credit bureaus supported pursuant to
this Agreement should be terminated at any time during the term of this
Agreement, then FDR’s obligation to provide On-Line Credit Bureau Report
Requests shall automatically be terminated, without penalty or financial
obligation of any type or kind to FDR, on the effective date of the termination
of Customer’s relationship(s) with such principal credit bureaus.       /request
    2737        
CIS DETAIL — REALTIME AUTHORIZATION
  Each CIS Detail regarding a CDA transactions which allow research on declined
authorizations and for determining pay-off balances on a Cardholder Account.    
  /detail stored per month     2738        
CIMS REGULAR WORKCASES
  Each Workcase that, for whatever reason, requires review, task completion,
and/or follow-up by customer’s personnel in order to resolve a Customer Inquiry.
      /workcase     2739        
CIMS LOG ONLY WORKCASES
  Each Workcase that is entered into CIMS by Customer for internal reporting
purposes only; no follow-up is required by Customer’s personnel.       /workcase
    2740        
CIMS ACTIONS
  Each task which is performed in the resolution of a Regular Workcase.      
/action

  1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

19



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description   2742       
CARDHOLDER SELECTED PIN SERVICE DOWNLOADED ACCOUNT
  Customer shall contract with a third party for certain Personal Identification
Number (PIN) services in connection with the authorization of a Cardholder
Account. FDR shall download certain Cardholder Accounts of Customer onto a tape
to be sent to such a third party.       /account downloaded   2743       
ON-LINE CHECK RE-ORDER
  Periodic downloading and transmission of Cardholder account data to a third
party vendor selected by Customer for the production of check re-orders.      
/account   2744       
COMMON AUTHORIZATION
  The fee associated with the point-of-sale authorization of a transaction to an
account of Customer by a third party where notice of such authorization is
delivered to FDR via a transmission medium from the third party.       /inquiry
  2746       
FIRST CLASS MAIL — MERCHANT STATEMENT
  Each Merchant Statement which is prepared by FDR for delivery to the United
States Postal Service (USPS) for mailing.       /statement   2754       
SECURITY DETAILS WORKED ONLINE
  Each Cardholder Account of Customer which is statused lost or stolen and which
is automatically identified and reported to an online work queue.       /account
  2755       
FRAUD DETAIL SCREEN TRANSACTION — AFFIDAVIT
  Each transaction entered on-line using FDR’s Fraud Detail Screens in order to
generate an affidavit regarding an account.       /transaction   2756       
ON-LINE DETAIL STORAGE
  The daily, on-line retention of security detail records (monetary items
posting to a Lost or Stolen Account) from the Security Detail Transaction
(“SDT”) File.       /item per day   2770       
LETTER
  Each letter prepared by FDR’s computer, in accordance with Customer’s Product
Control File settings or CRT entry requests made by employees of Customer. Each
such Letter shall have on-line composition and editorial features and options
including signatures, logos, multiple type faces and additional page letter
generation. Service includes any preparation required for delivery.      
/letter   2771       
LETTER
  Each letter prepared by FDR’s computer, in accordance with Customer’s Product
Control File settings or CRT entry requests made by employees of Customer. Each
such Letter shall have on-line composition and editorial features and options
including signatures, logos, multiple type faces and additional page letter
generation. Service includes any preparation required for delivery.      
/letter   2772       
LETTER — DUPLEX PRINTING
  Each Letter for which printing is made on the back of the initial page and any
additional pages.       /letter   2773       
LETTER — ADDITIONAL PAGE
  Each printed output on the reverse side of a Letter (duplex printing) or each
side of each sheet of 8 1/2” by 11” 24 lb. bond stock accompanying a Letter.    
  /printed page   2774       
LETTER — PRIORITY MAILING
  Each Letter, with or without Letter Insert, which is handled separately from
Customer’s first class mailings to provide next day delivery of said item.      
/letter   2776       
EMERGENCY
  Each monthly Cardholder Account on File which is       /Cardholder  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

20



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
SERVICES — FILE PROCESSING
  entitled to receive Emergency Service.       Account on File per month   2777 
     
FRAUD DETAIL SCREEN TRANSACTION — ADJUSTMENT
  Each transaction (2 transactions are required in order to generate a single
adjustment) entered on-line using FDR’s Fraud Detail Screens in order to
generate an adjustment to an account.       /transaction   2779       
AUTOMATIC CHARGEBACK
  Each automatic initiation of a chargeback by the FDR System based upon
predefined parameters, including but not limited to transactions involving
expired account plastics, accounts listed in the Combined Warning Bulletin, and
accounts which exceed presentment parameters.       /chargeback initiated  
2780       
AUTOMATIC CHARGEBACK
  Each automatic initiation of a chargeback by the FDR System based upon
predefined parameters, including but not limited to transactions involving
expired account plastics, accounts listed in the Combined Warning Bulletin, and
accounts which exceed presentment parameters.       /chargeback initiated  
2781       
SCREEN ENTERED RETRIEVALS
  This element identifies the charge for each retrieval request generated for a
cardholder account that has a lost or stolen status.       / Retrieval Request  
2782       
FRAUD DETAIL SCREEN TRANSACTION — CHARGEBACK
  Each transaction entered on-line using FDR’s Fraud Detail Screens in order to
generate a Chargeback.       /transaction   2784       
SECURITY FRAUD RESEARCH-OPT 2
  This element identifies the charge for the following fraud research and
investigation services. Lost/stolen account research, Identification of
fraudulent accounts, Fraud reporting, Affidavits, Retrieval requests,
Chargebacks, Investigations, Account maximum monetary recovery of accounts
reported fraudulent. You can use this service to help minimize your losses once
an account’s status is lost or stolen.       /unit   2806       
ADDRESS VERIFICATION — ACQUIRING
  Each electronic request for an Address Verification by a Merchant of Customer.
      /inquiry   2809       
RMS ON-LINE REPORT
  Each FDR Reports Management System (RMS) report provided to Customer by FDR in
an online view form. For purposes of the billing of RMS Reports: (i) if the
standard (or default) setting for a particular report is “0”, then all pages of
RMS On-Line View and RMS RJE of such report provided by FDR to Customer shall be
billed to Customer at the prices above, or (ii) if the standard (or default)
setting for a particular report is a value other than “0”, then each page of the
RMS On-Line View of such report provided by FDR to Customer shall be at no
charge and each page of RMS RJE of such report shall be billed to Customer at
the prices above.       /page   2810       
ON-LINE TELEPHONE NUMBER UPDATE
  The automatic update of a telephone number on Customer’s Cardholder masterfile
at FDR which is caused by an update of the same telephone number via      
/update  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

21



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  a “SL” transaction in connection with a Lost/Stolen Report.           2811   
   
AUTOMATED ADJUSTMENT/APPROVAL
  Each automatic, on-line completed adjustment or reversal of monetary detail
items such as late fees, overlimit fees, item charges, finance charges,
charge-off transactions and credit adjustments within Customer Inquiry System.  
    /adjustment   2812       
AIRLINE ITINERARY ON STATEMENT
  Up to four (4) legs of detailed airline itinerary displayed on a Cardholder
Statement.       /statement   2813       
COMPANY CARD SERVICE MAIL PREPARATION
  The preparation of each set of reports prepared for mailing in the USPS to a
company designated by Customer in connection with those services provided by FDR
in order to support commercial card accounts of Customer. For purposes of this
Agreement, a set of reports shall mean all reports of a single company which are
placed in a single envelope for mailing.       /set of reports   2814       
CIS TRANSACTION REGISTER
  A reprint of information from a CIS Statement currently stored on-line which
reprint is delivered to a Cardholder of Customer at Customer’s request.      
/register   2816       
ACS NON-MON TRANSACTION CREDIT BUREAU SCORE
  Each Non-monetary 160 Transaction which is posted to a Cardholder Account.
This transaction is used to update the Cardholder Account with credit bureau
information.       /Non mon transaction posted   2820       
CONVENIENCE CHECK
  Periodic downloading and transmission of Cardholder account data to a third
party vendor selected by Customer for the production of convenience checks.    
  /account   2821       
CREDIT BALANCE REFUND CHECK
  Periodic downloading and transmission of Cardholder account data to a third
party vendor selected by Customer for the production of credit balance refund
checks.       /account   2823       
ON-LINE WARNING BULLETIN STORAGE
  The daily, on-line retention of Customer’s Cardholder Accounts contained on
the Combined Warning Bulletin File.       /account per day   2825       
ACCOUNT RELATIONSHIP STORAGE
  A match of certain values from two separate Cardholder Accounts within
Customer’s Transaction Card portfolio, indicating a relationship between the
accounts.       /Cardholder Account on File per month   2826       
ADAPTIVE CTRL AUTHS
  This element identifies the charge for using the Adaptive Control System
(ACS) authorization decision area. The ACS authorization decision area is priced
separately from all other ACS decision areas. The ACS authorization decision
area allows you to establish decision criteria for authorization requests
resulting in approval, decline, or referral.       /unit   2829       
MTT SCREEN DETAIL STORAGE
  Each Merchant ACH deposit activity record which is stored by FDR for on-line
viewing.       /record   2835       
RETAIL ON-LINE TRANSACTION
  Each entry of information or inquiry into the computer records of Customer and
its Cardholders with promotional purchases on file by an employee of Customer by
the use of a terminal located at Customer’s office.       /transaction  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

22



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description   2836       
TRANSACTION LEVEL PROCESSING (TLP) PROMOTIONAL BALANCE ON FILE
  Each promotional purchase balance, associated with a Cardholder Account of
Customer (several promotional purchase balances may exist at the same time for
the same Cardholder Account), which remains on the FDR System on the last
processing day of the calendar month, as defined on the CD-121 Ledger Activity
Report or the equivalent report (e.g. — the CD-621 Report).       /Account with
promotional balance per month   2839       
TRANSACTION LEVEL FEE
  Each transaction posted to a Cardholder Account of Customer evidencing a fee
assessed to the Cardholder Account, but for which a Transaction Level Processing
(TLP) promotional balance (flap) is not created in connection with the fee.    
  /Transaction   2842       
MERCHANT CHARGEBACK SUMMARY SCREEN
  The on-line storage of summaries for pending Incoming Chargebacks posted to
Merchant Accounts for access by employees of Customer.       /chargeback stored
per month   2843       
MERCHANT RETRIEVAL SUMMARY SCREEN
  The on-line storage of summaries for pending Retrieval requests for access by
employees of Customer.       /retrieval stored per day   2844       
REFERRAL QUEUE
  Authorization Referrals to which the Merchant failed to respond are recorded
in a real-time on-line work queue for review by Customer to initiate the
appropriate action. The service is charged on a per account in queue per day
basis, but calculated on a monthly basis.       /account   2845       
AUTOMATED ICS FRAUD REPORT TRANSACTION
  The automatic reporting of a fraud account to the Issuer’s Clearinghouse
Service (ICS) by the FDR System each time a Cardholder Account is set to fraud
via an “SL” or “SN” transaction.       /transaction   2849       
LETTER — CERTIFIED MAIL HANDLING
  Each Letter, with or without Letter Insert, which is handled separately from
Customer’s first class mailings to provide certified delivery of said item. This
does not include postage.       /letter   2855       
WARNING BULLETIN RECORD QUEUE
  The queuing of internally or externally statused Cardholder Accounts of
Customer for review and possible listing on the MasterCard Warning Bulletin, the
MasterCard Authorization File or the VISA Warning Bulletin by Customer’s
personnel. The service is charged on a per account in queue per day basis, but
calculated on a monthly basis.       /account   2860       
LETTER — GROUP SAMPLES
  Each individual or set of Letters prepared by FDR’s computer, in accordance
with Customer’s Product Control File settings or CRT entry requests made by
employees of Customer, which is printed and mailed to Customer in a draft format
for Customer’s review and approval.       /item   2864       
DEBIT SUMMARY FILE TRANSACTION
  Each Merchant debit transaction received from Customer, or a third party
acting on Customer’s behalf, and reported by FDR.       /transaction   2868     
 
CARD ACTIVATION —ARU CALL-FDR
  Each initiation of an on-line transaction by the confirmation of Customer
requested data captured from Customer’s Cardholder, via an audio response unit
(ARU), changing the status of a Cardholder Account       /transaction  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

23



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  associated with certain newly issued or reissued plastics (as determined by
Customer), from “inactive” (under certain parameters) to “active” for
transaction authorization purposes.           2869       
CARD ACTIVATION —VOICE CALL-FDR
  Each entry of an on-line transaction by FDR, on behalf of Customer, in
conjunction with the confirmation of Customer requested data obtained from the
Customer’s Cardholder via a voice call, changing the status of a Cardholder
Account associated with certain newly issued or reissued plastics (as determined
by Customer), from “inactive” (under certain parameters) to “active” for
transaction authorization purposes.       /Call Taken   2870       
CARD ACTIVATION —CUSTOMER PROCESSED
  Each entry of an on-line transaction by Customer to change the status of a
Cardholder Account associated with certain newly issued or reissued plastics (as
determined by Customer), from “inactive” (under certain parameters) to “active”
for transaction authorization purposes.       /transaction   2874       
MERCHANT 12B LETTER
  A letter sent directly to a Merchant of Customer requesting a Retrieval.      
/letter   2883       
AUTO PIN CHANGE
  Each call made by a Cardholder of Customer requesting a change to the Personal
Identification Number (PIN) associated with the Cardholder’s Transaction Card by
the use of a touch-tone telephone.       /call   3025       
MAIL-INSERTING
  Any advertising or other item of information not contained on a Cardholder
Statement, which item is mailed along with the Cardholder Statement; inserts
required by state or federal law do not apply.       /insert   3314       
COMMERCIAL CREDIT BUREAU REPORTING
  The billing element reflects the companies or their associated account’s
credit information that is sent to each Commercial Credit Bureau of the client’s
choice which will be billed per Bureau/per record reported. Each record of
information regarding a Commercial Card Cardholder Account of Customer (either
at the company level or at the account level) which is reported by FDR at
Customer’s request to credit bureaus selected by Customer for receipt of such
information.       /Account on File / Bureau   3343       
FIRST DATA 2WAY-CONNECT STARTUP FEE
  The charge for each First Data Xpedite application (such as, but not limited
to the fraud application or the collections application) utilized by Customer.
The First Data Xpedite Services — Set-Up Fee includes (I) a kick-off meeting
with Customer (including travel and expenses), (ii) product design, (iii) design
coding, (iv) end-to-end testing, (v) studio time/recording talent, (vi)
administration of solution-password set-up and voice file library creation,
(vii) pre-production calls and (viii) overall project management. Such fee does
not include (and Customer shall reimburse FDR pursuant to the applicable fees in
the Service Agreement) any custom development services required in connection
with Customer’s use of the First Data Xpedite Services.       /Application  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

24



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description   3516       
PREMIER AUTHORIZATION INQUIRY
  Each interactive touch tone authorization inquiry serviced by FDR for
Merchants of Customer. Customer shall pay FDR for each instance during which FDR
has electronic contact with a Merchant of Customer and receives the Merchant
number. In addition, if a Premier authorization inquiry results in a Voice
Authorization Inquiry, Merchant request for assistance or a security action,
Customer will pay FDR for the Premier authorization and the appropriate voice
and/or security action charge as provided in this Agreement.       /inquiry  
3519       
ADDRESS VERIFICATION — VOICE
  Each voice inquiry request received by FDR from a Merchant requesting a
confirmation of the address of a Cardholder.       /request   3534       
COMMERCIAL VENDOR LIST
  A list of vendors for which Cardholders utilizing a Customer issued Commercial
Card may present the Commercial Card for payment.       /average number of
vendors on file per month   3701       
2WAY-CONNECT FRAUD MONTHLY FEE
  This element identifies the monthly fee for the estimated volume of cardholder
accounts submitted for each month and/or each day in conjunction with the Fraud
Application. The customer shall initially select a monthly price based upon the
estimated monthly and daily Account volume for an application strategy.
Volumes — Monthly Accounts Submitted:
Band A — [***]
Band B — [***]
Band C — [***]
Band D — [***]
Band E — [***]
Band F — [***]
Band G * — [***]
* For Band levels beyond those described in the tiers above, Customer and FDR
shall mutually agree on the Monthly Accounts Submitted and the Monthly Service
Fee for any such Band Levels prior to the commencement of services       /month
  3702       
2WAY-CONNECT FRAUD EXCESS ACCT FEE
  This element identifies the fee for each Account submitted in excess of either
(a) the applicable maximum number of accounts submitted per month if the
Customer exceeds the maximum number of accounts submitted per month associated
with the monthly price selected by the Customer within the Fraud Application or
(b) on any day during the applicable month, the applicable daily threshold
account submitted volume associated with the monthly price selected by the
Customer within the Fraud Application.
Volumes — Monthly Accounts Submitted:
Band A — [***]
Band B — [***]
Band C — [***]
      /Excess Account Submitted   s

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

25



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  Band D — [***]
Band E — [***]
Band F — [***]
Band G * — [***]
* For Band levels beyond those described in the tiers above, Customer and FDR
shall mutually agree on the Monthly Accounts Submitted and the Monthly Service
Fee for any such Band Levels prior to the commencement of services          
4001    P  
PLASTICARD STANDARD EMBOSSING SERVICES
  Each plastic card for which FDR has mechanically raised personalized
characters prepared at the request of Customer based upon Customer’s Product
Control File or a CRT entry request made by an employee of Customer, or in
response to a receipt of a magnetic tape or transmission from Customer of
embossing files in a format defined by FDR. Includes up to three lines of
alpha-numeric font and one line of OCR font on a “.030” plastic, the recording
and verifying of data on the Transaction Card’s magnetic stripe (high or low
coercivity), the tipping of the plastic through the placement of a contrasting
color plastic film on the raised embossed characters, the printing of variable
card carrier information on a Customer-specified card carrier form and the
insertion of a card carrier containing a merged Cardholder plastic into an
envelope, and the electronic matching of plastic to the related card carrier. An
FDR generic card carrier and envelope are included at no charge, provided,
however, that due to increased inventory cost, if Customer uses its own
materials, Customer will not be entitled to receive a price discount. FDR will
generate embossing information based upon Customer’s Product Control File (or,
at Customer’s option, receive embossing information via tape from Customer), use
such information to prepare the embossed plastic and mail the embossed plastic
on behalf of Customer to its Cardholder at the Cardholder’s then current
address.       /plastic embossed   4002       
PLASTICARD STANDARD EMBOSSING SERVICES
  Each plastic card for which FDR has mechanically raised personalized
characters prepared at the request of Customer based upon Customer’s Product
Control File or a CRT entry request made by an employee of Customer, or in
response to a receipt of a magnetic tape or transmission from Customer of
embossing files in a format defined by FDR. Includes up to three lines of
alpha-numeric font and one line of OCR font on a “.030” plastic, the recording
and verifying of data on the Transaction Card’s magnetic stripe (high or low
coercivity), the tipping of the plastic through the placement of a contrasting
color plastic film on the raised embossed characters, the printing of variable
card carrier information on a Customer-specified card carrier form and the
insertion of a card carrier       /plastic embossed  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

26



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description  
 
          containing a merged Cardholder plastic into an envelope, and the
electronic matching of plastic to the related card carrier. An FDR generic card
carrier and envelope are included at no charge, provided, however, that due to
increased inventory cost, if Customer uses its own materials, Customer will not
be entitled to receive a price discount. FDR will generate embossing information
based upon Customer’s Product Control File (or, at Customer’s option, receive
embossing information via tape from Customer), use such information to prepare
the embossed plastic and mail the embossed plastic on behalf of Customer to its
Cardholder at the Cardholder’s then current address.          
4008 
      PLASTICARD PIN MAILER PROCESSING   Each plastic card Personal
Identification Number (PIN), and associated PIN notice form, related to
Customer’s Cardholder.       /mailer  
4009 
      PLASTICARD POST MAILER PROCESSING   Each plastic card mail verification
form (POST Mailer), related to Customer’s Cardholder.       /mailer  
4011 
      PLASTICARD SPECIAL MAIL PREP   Mail preparation and handling fees
associated with non-first class mailings of Customer’s Cardholder and Merchant
plastics.       /Carrier  
4012 
      PLASTICARD PULL (PURGING)   Each removal of a card carrier and/or printed
PIN/POST Mailer from the delivery/mail stream prior to delivery to Customer or
Customer’s Cardholder. This includes but is not limited to “pull and destroys”,
“pull and mail to different address” and “pull and mail overnight” (3 day
turnaround).       /carrier  
4013 
      PLASTICARD PULL (PURGING)   Each removal of a card carrier and/or printed
PIN/POST Mailer from the delivery/mail stream prior to delivery to Customer or
Customer’s Cardholder. This includes but is not limited to “pull and destroys”,
“pull and mail to different address” and “pull and mail overnight” (3 day
turnaround).       /carrier  
4014 
      PLASTICARD INSERTING   The inserting of each accompanying piece of
materials into a #10 windowed envelope along with a pre-folded card carrier
containing a merged Cardholder plastic. Excludes inserts required by state or
Federal law. Customer supplies inserts.       /insert  
4015 
      PLASTICARD INSERTING   The inserting of each accompanying piece of
materials into a #10 windowed envelope along with a pre-folded card carrier
containing a merged Cardholder plastic. Excludes inserts required by state or
Federal law. Customer supplies inserts.       /insert  
4016 
      PLASTICARD INSERTING   The inserting of each accompanying piece of
materials into a #10 windowed envelope along with a pre-folded card carrier
containing a merged Cardholder plastic. Excludes inserts required by state or
Federal law. Customer supplies inserts.       /insert  
4017 
      PLASTICARD INSERTING   The inserting of each accompanying piece of
materials into a #10 windowed envelope along with a pre-folded card carrier
containing a merged Cardholder plastic. Excludes inserts required by state or
Federal law. Customer supplies inserts.       /insert  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

27



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description   4019       
PLASTICARD SPECIAL EMBOSSING — NEXT DAY MAILING
  Rush servicing of cards from hard copy (fax or mail) reports or requests.
Includes manual embossing, carrier printing and hand inserting, and applies to
any pieces pulled out of normal process. Cards will be mailed the day following
the date the request is received if received by 5:00 p.m. CTZ.       / Card  
4020       
PLASTICARD EMBOSSING SET-UP
  Each instance in which a change is made to any or all of (i) Customer’s prin
level (if prin level billing for set-ups is required), (ii) the plastic stock
number, (iii) card carrier, (iv) tipping foil, (v) card activation flag and
sticker and/or (vi) ultragraphic color in connection with Customer’s plastic
cards.       /change   4023       
PLASTICARD MERCHANT PLASTIC
  Each plastic card for which FDR has mechanically raised personalized
characters in accordance with Customer’s Product Control File settings and
Merchant masterfile.       /plastic   4024       
PLASTICARD MERCHANT PLATE
  Each metal plate for which FDR has mechanically raised personalized characters
in accordance with Customer’s Product Control File settings and Merchant
masterfile.       /plate   4025       
PLASTICARD VAULT STORAGE
  The inventory and storage of plastics, procured through a source other than
FDR, for a period of six (6) months from receipt of shipment.       /plastic,
levied upon receipt of shipment   4028       
PLASTICARD SPECIAL EMBOSSING — SAME DAY MAILING
  Rush servicing of cards from hard copy (fax or mail) reports or requests.
Includes manual embossing, carrier printing and hand inserting, and applies to
any pieces pulled out of normal process. Cards will be mailed the same day as
the request is received if received by 10:00 a.m. CTZ.       / Card   4029     
 
PLASTICARD SPECIAL EMBOSSING — TWO DAY MAILING
  Rush servicing of cards from hard copy (fax or mail) reports or requests.
Includes manual embossing, carrier printing and hand inserting, and applies to
any pieces pulled out of normal process. Cards will be mailed the second day
following the date the request is received if received by 5:00 p.m. CTZ.       /
Card   4053       
PLASTICARD INSERTING
  The inserting of each accompanying piece of materials into a #10 windowed
envelope along with a pre-folded card carrier containing a merged Cardholder
plastic. Excludes inserts required by state or Federal law. Customer supplies
inserts.       /insert   4061       
POST MAILERS — FIRST CLASS
  Each Mail verification form (POST mailer), related to Customer’s Cardholder.
Service includes any preperation required for delivery including generic form
and the mailing of the Post Mailer via First Class mail.       /unit   4062     
 
PURGE-PIN/POST MAILER
  Each removal of a card carrier and/or printed PIN/POST Mailer from the
production process prior to delivery to Customer or Customer’s Cardholder.      
/unit   4083       
PLASTICARD MAIL INTEGRATION
  The mixture by FDR of a mail item containing an embossed plastic with several
other types of mailing       /item  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

28



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  items prior to their delivery to the United States Postal Service for mailing.
Anything in this Agreement to the contrary notwithstanding, Customer understands
and agrees that, with respect to any embossed plastics for which FDR provides
PlastiCard Mail Integration Services, the normal turnaround for the mailing of
such embossed plastics shall, for purposes of this Agreement, be delayed by one
(1) business day.           4097       
POST MAILERS
  This element identifies the charge for each post mailer, related to your
cardholder that is mailed using a non-indicia method. The mailing method could
be, but is not limited to, metered, bulk shipped, or Airborne.       /unit  
4098       
PIN MAILERS
  This element identifies the charge for each PIN mailer, related to your
cardholder that is mailed using a non-indicia method. The mailing method could
be, but is not limited to metered, bulk shipped, or Airborne.       /unit  
4111       
PLASTICARD AGENT/STRATEGY INSERTING SET-UP
  Each instance in which a change is made to any or all of (i) Customer’s system
level (if system level billing for set-ups is required), (ii) Customer’s prin
level (if prin level billing for set-ups is required), (iii) the envelope, (iv)
inserts, (v) mail integration, (vi) multi/foreign flag and/or (vii) mail code in
connection with Customer’s plastic cards.       /change   4112       
STRATEGY LEVEL SETUP
  This element identifies the charge for each instance in which a change is made
to any or all of the following.* system-level setups (if system-level billing
for setups is required) * principal-level setups (if principal-level billing for
setups is required) * envelopes * inserts * mail integration * multis/foreign
flags * mail code in connection with your plastics       /change   4206       
PLASTICARD ULTRAGRAPHICS — FRONT SIDE
  Each image placed on the front and/or back of a plastic using a thermal image
process.       /plastic   4218       
PLASTICARD CVV/CVC VERIFICATION GENERATION
  The calculation and encoding and/or indent printing of the VISA Card
Verification Value (CVV) or MasterCard Card Validation Code (CVC).      
/calculated value   4233       
BULK PACKAGING
  This element identifies the charge for bulk mailing your credit cards to a
single address.       /unit   4331       
REPORT RETRIEVAL FEE
  Each page of an IDP report section not available in Customer’s IDP Topic
indexes accessed by FDR in the process of pulling report pages requested by
Customer.       / Page   4334       
REPORT PULL OVER 6 MONTHS
  This element identifies the charge for the first 25 pages of any report First
Data pulls for you for report dates beyond the past six months. A report pull
indicates that FDR uses the Onlune Reports System, the Online Access and
Retrieval Systems (OARS), or the Information Delivery Platform (IDP) to retrieve
a copy of the report. An individual report pll request is based on each report,
date, and system/principal combination and is billed separately.       /unit  
4335       
REPORT PULL
  Each group of up to 25 pages per report beyond the       /unit  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

29



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
ADDITIONAL PAGES
  initial 25 pages, that the Customer requests FDR to pull. A report pull
indicates that FDR uses the Onlune Reports System, the Online Access and
Retrieval Systems (OARS), or the Information Delivery Platform (IDP) to retrieve
a copy of the report. An individual report pll request is based on each report,
date, and system/principal combination and is billed separately.           4337 
     
RESPOOL BILLING
  Each file requested by Customer to be resent to Customer, either through
transmission or physical tape, when research confirms that the file was
previously sent and for which generation archival is available.       / Request
  4339       
WAREHOUSE REWORK HANDLING FEE
  The charge associated with managing of a Customer’s product that was received
at FDR’s warehouse that does not meet FDR specifications and needs to be
reworked.       /unit   4352       
CD-ROM STATEMENT DATA PAGE
  Each data page of statement information on CD-ROM which is provided to
Customer or to a party on behalf of Customer. CD-ROM Sevices in the storage, on
Compact Disc-Read Only Memory (‘CD-ROM’), of statements and reports for purposes
of record retention, accessing and archival purposes. Customer, at its option,
may elect to utilize the CD-ROM Services and/or On-Line Report Services for the
same items. Notwithstanding anything in this Agreement to the contrary, Customer
is responsible for determining the acceptance of the CD-ROM Services under state
and Federal regulations, including but not limited to obligations to retain
information for a specified period of time, signature verification and the
admissibility of documents into evidence. It is Customer’s responsibility to
keep records on other media, if such are required under state and Federal
regulations because of the limited acceptance or admissibility of the CD-ROM
Services of the technology to be used under this Agreement to provide the CD-ROM
Services.       /data page   4353       
CD-ROM — OTHER SERVICES
  Any of the following CD-ROM services: duplicate copies, new form overlays,
retro work charges, summary charges, master file charges, programming. CD-ROM
Services in the storage, on Compact Disc-Read Only Memory (‘CD-ROM’), of
statements and reports for purposes of record retention, accessing and archival
purposes. Customer, at its option, may elect to utilize the CD-ROM Services
and/or On-Line Report Services for the same items. Notwithstanding anything in
this Agreement to the contrary, Customer is responsible for determining the
acceptance of the CD-ROM Services under state and Federal regulations, including
but not limited to obligations to retain information for a specified period of
time, signature verification and the admissibility of documents into evidence.
It is Customer’s responsibility to keep records on other media, if such are
required under state       / Item  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

30



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  and Federal regulations because of the limited acceptance or admissibility of
the CD-ROM Services of the technology to be used under this Agreement to provide
the CD-ROM Services.           4354       
CD-ROM REPORT DATA PAGE
  Each data page of report information on CD-ROM which is provided to Customer
or to a party on behalf of Customer. CD-ROM Sevices in the storage, on Compact
Disc-Read Only Memory (‘CD-ROM’), of statements and reports for purposes of
record retention, accessing and archival purposes. Customer, at its option, may
elect to utilize the CD-ROM Services and/or On-Line Report Services for the same
items. Notwithstanding anything in this Agreement to the contrary, Customer is
responsible for determining the acceptance of the CD-ROM Services under state
and Federal regulations, including but not limited to obligations to retain
information for a specified period of time, signature verification and the
admissibility of documents into evidence. It is Customer’s responsibility to
keep records on other media, if such are required under state and Federal
regulations because of the limited acceptance or admissibility of the CD-ROM
Services of the technology to be used under this Agreement to provide the CD-ROM
Services.       /data page   4356       
PEP CARRIER ARCHIVAL
  Each PlastiCard Enterprise Presentation (PEP) carriers processed and archived
on media by Digital ROM Services.       / Page per month   4435       
POSTAL DISCOUNT PROCESSING FEE
  This element identifies the charge for providing U.S Postal Zip-Sort services
for your cardholder statements, notices, letters, and other first class
mailings. This element does not include plastic counts.       / First Class Mail
Piece sent through Zip Sorter   4495       
PL — POSTAGE CREDIT — PROCESSING FEE
  This element identifies the charge for providing U.S Postal Zip-Sort services
for your plastics first class mailings. This element includes plastic counts
only.       / First Class Mail Piece sent through Zip Sorter   4722      
DQ ENHANCED
DECISIONING
  The number of Accounts processed through the enhanced decisioning capability.
Enhanced decisioning provides the Customer the ability to compare decision
element IDs, the ability to evaluate against a current date, and the ability to
build rules and offer items once and then to have them propagated across
decision areas. Enhanced Decisioning also includes the ability to compare
drivers. Monthly Volumes:                

  [***]       / Decisioned Account   5015       
RECURRING RUNS
  This element identifies the charge for each scheduled daily, weekly, or
monthly production of a data set on your behalf that is in addition to the
standard data       /run  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

31



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  output produced by the First Data System.           5071       
RMS ON-LINE REPORT — RESTORE
  Each page of an RMS Report for which Customer requires access later than eight
(8) days following the date that such report is first made available to
Customer.       /page   5072       
RMS ON-LINE REPORT — SPLITTING
  Each RMS Report which is split into component parts by FDR at the request of
Customer.       /report   5073       
ONLINE REPORT — OVER 50 SIGN-ONS
  This element identifies the charge for Online Report System sign-ons that
exceed the 50 covered in the Online Report System start up fee.       /sign-on  
5075       
RMS ONLINE REPORT — REPORT PRINTING
  Each page of an RMS Online Report printed at Customer’s location.       /page
  5082       
INTERFACE SERVICES — RJE/NDM
  Each transmission to, or receipt by, FDR of Customer’s data via a central
processing unit to central processing unit transmission using Remote Job Entry
or Network Data Mover (RJE or NDM).       /transmission   5083       
RJE — AUTH ONLY DCA
  Each transmission to, or receipt by, FDR of Customer’s data via a central
processing unit to central processing unit transmission using Remote Job Entry
or Network Data Mover (RJE or NDM).       /transmission   5085       
RJE/NDM-AUTH ONLY MERCHANT
  This element identifies the charge for First Data to transmit or receive your
data via CPU-to-CPU transmission using Remote Job Entry (RJE) or Network Data
Mover (NDM).       / Transmission   5086       
RJE-EMBOSSING FILES
  This element identifies the charge for each transmission of embossing data to
you or receipt of embossing data from you by First Data via CPU-to-CPU using
remote job entry (RJE).       / Transmission   5087       
RJE/NDM-SSNOMO FILES
  This element identifies the charge for each transmission of SSNOMO data to you
or receipt of SSNOMO data from you by First Data via CPU-to-CPU using remote job
entry (RJE).       / Transmission   5088       
RJE/NDM-TAPTRANS FILES
  Each transmission to, or receipt by, FDR of Customers data via a central
processing unit to central processing unit transmission using Remote Job Entry
or Network Data Mover (RJE or NDM).       / Transmission   5089       
RJE-DEBIT CARD ACH
  This element identifies the charge for each transmission of debit card
automated clearinghouse (ACH) data to you or receipt of debit card ACH data from
you by First Data via CPU-to-CPU using remote job entry (RJE).       /
Transmission   5090       
RJE-AUTH FILES
  This element identifies the charge for each transmission of authorization file
data to you or receipt of authorization file data from you by First Data via
CPU-to-CPU using remote job entry (RJE).       / Transmission   5091       
RJE-BATCH AUTH
  This element identifies the charge for each transmission of batch
authorization data to you or receipt of batch authorization data from you by
First Data via CPU-to-CPU using remote job entry (RJE).       / Transmission  
5095       
INTERFACE SERVICES
  Each transmission to, or receipt by, FDR of Customer’s       /transmission  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

32



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
— TAPE TO TAPE — MOHAWK
  data via a central processing unit to central processing unit transmission
using a tape to tape interface.           5104       
INTERFACE SERVICES — TAPE TO TAPE — TRACS
  Each transmission to, or receipt by, FDR of Customer’s data via a central
processing unit to central processing unit transmission using a tape to tape
interface.       /transmission   5110       
MISC-RJE
  This element identifies the charge for each transmission of miscellaneous data
to you or receipt of miscellaneous data from you by First Data via CPU-to-CPU
using remote job entry (RJE).       / Transmission   5114       
NJE FILES
  This element identifies the charge for each transmission of network job entry
(NJE) files to you or receipt of NJE files from you by First Data via CPU-to-CPU
using NJE.       / Transmission   5123       
NDM-BATCH AUTH
  This element identifies the charge for each transmission of batch
authorization data to you or receipt of batch authorization data from you by
First Data via CPU-to-CPU using network data mover (NDM).       / Transmission  
5124       
Misc. NDM/Cyberfusion
  Each transmission or receipt of customer data by FDR via CPU-to-CPU using
Network Data Mover (NDM), or the CyberFusion product.       / Transmission  
5125       
RJE/NDM-CREDIT CARD APPS
  This element identifies the charge for each transmission of credit card
application data to you or receipt of credit card application data from you by
First Data via CPU-to-CPU using remote job entry (RJE) or network data mover
(NDM).       / Transmission   5126       
RJE/NDM-COMMON AUTH FILES
  This element identifies the charge for each transmission of common
authorization data to you or receipt of common authorization data from you by
First Data via CPU-to-CPU using remote job entry (RJE) or network data mover
(NDM).       / Transmission   5127       
RJE/NDM-AAA FILES
  Each transmitting or receipt of Customer’s AAA data by FDR via a central
processing unit to central processing unit transmission via Remote Job Entry
(RJE)/Network Data Mover (NDM).       /Transmission   5321       
COMPUTER LETTER SET-UPS — LOGOS
  This element identifies the charge for each addition, deletion, or change of a
digitized logo on a letter completed by First Data on your behalf.       /half
hour   5322      
COMPUTER LETTER
SET-UPS —
SIGNATURES
  This element identifies the charge for each addition, deletion, or change of a
digitized signature on a letter completed by First Data on your behalf.      
/half hour   5323       
LETTER — INSERT
  Each inserting of advertising or other item of information not contained on a
Letter, including but not limited to generic reply envelopes, into a windowed
envelope containing a Letter.       /insert   5324       
LETTER — SET-UP, REVISION OR DELETION
  Each addition, deletion or change, performed by FDR on behalf of Customer, of
a Customer’s Letter format or inputs including but not limited to digitized
signatures and logos of Customer.       /half hour   5397       
DISKETTES
  This element identifies the charge for First Data to receive and handle data
on diskette, sent by you or a       / Diskette  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

33



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  third party acting on your behalf. It also identifies the charge for each time
First Data forwards a diskette via mail or courier to you or a third party you
designate.           5399       
TAPE HANDLING-IN
  This element identifies the charge for each receipt by First Data of data on
magnetic tape from you or a third party vendor.       / Tape   5400       
TAPE HANDLING-OUT
  This element identifies the charge for each time First Data forwards data on
magnetic tape via courier or mail to you or a third party vendor you designate.
      / Tape   5401       
TAPE HANDLING
REQ-OUT
  This element identifies the charge for each time First Data forwards magnetic
tape data that is created by First Data outside of production. The magnetic tape
data is sent to you, or a third party vendor you designate, via courier or mail.
      / Tape   5414       
IRS 1099C
  This element identifies the charge for each Internal Revenue Service
(IRS) Form 1099-C prepared by the First Data System. The charge is based on your
Report Record File (which addresses cardholder discharge of debt), and is
printed and mailed to your cardholders. This service includes creating a tape
for your use in reporting cardholder information to the IRS.       /unit   5420 
     
MERCHANT COMPUTER LETTER
  Each Letter to a Merchant of Customer prepared by FDR’s computer at the
request of Customer based upon Customer’s Product Control File or CRT entry
requests made by employees of Customer. Each such Letter shall have on-line
composition and editorial features and the option of multiple page letter
generation. This service includes any preparation required for delivery.      
/letter   5421       
MERCHANT COMPUTER LETTER — INSERT
  Each inserting of advertising or other item of information not contained on a
Merchant Computer Letter, including but not limited to generic reply envelopes,
into a windowed envelope containing a Merchant Computer Letter.       /insert  
5422       
MERCHANT COMPUTER LETTER — ADDITIONAL PAGE
  Each printed output on the reverse side of a Merchant Computer Letter (duplex
printing) or each side of each sheet of 8 1/2” by 11” 24 lb. bond stock
accompanying a Merchant Computer Letter.       /page   5464       
CIS EXTENDED SERVICE
  An enhancement to the standard CIS Services which provides access to Customer
Inquiry System during hours of the week in which the CIS is not otherwise
available for access.       /statement stored   5608       
COMMERCIAL SMARTDATA SUPPORT
  FDR shall provide Customer with daily file transmission and/or downloading
services in connection with its support of MasterCard’s SmartData product. Such
files shall contain transaction information, account balances, non-monetary
changes and company specific information, such as reporting levels. The
applicable information shall be transmitted to the association or downloaded by
Customer for transmission by Customer to the association, as applicable. The
service is billed to Customer monthly       / Monthly Fee  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

34



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  based upon the applicable number of association products (SmartData and/or
VISA’s Infospan product) Customer is then currently utilizing           5709   
   
DISPUTE DOCUMENTATION SENDING
  This element identifies the charge for Image Services outsourced to FDR. FDR
will electronically route dispute documentation on behalf of issuers and
acquirers. FDR will send documentation using the Ease Image System which
interfaces with the MasterCom®, VisaNet® Copy Request & Fulfillment Service
(VCRFS), and Visa® Resolve systems. Customer is charged for each item that is
sent on its behalf.       /Chargeback Record   5710       
DISPUTE DOCUMENTATION RECEIVING
  This element identifies the charge for Image Services outsourced to FDR. FDR
will electronically route dispute documentation on behalf of issuers and
acquirers. FDR will receive documentation using the Ease Image System which
interfaces with the MasterCom, VisaNet Copy Request & Fulfillment Service
(VCRFS), and Visa Resolve systems. Customer is charged for each page of
documentation that is received on its behalf.       /Page   5734       
CASE FILINGS
  This element identifies the charge for each case where FDR is providing
MasterCom® arbitration, pre-compliance, and compliance case filing services
through the MasterCom image system, or Visa® arbitration and compliance case
filing services through Visa Resolve Online. This service includes sending
documentation electronically through MasterCom® or Visa® Resolve Online for
those issuers and acquirers who wish to file a case with MasterCard or Visa. The
service also includes receiving documentation electronically through MasterCom®
or Visa® Resolve Online for those issuers and acquirers who have a case being
filed against them. During both the sending and receiving process, FDR will
provide notification to its clients of case rulings as MasterCard or Visa
communicates them to FDR.       /unit   5774       
MERCHANT CLIENT WORKSTATION TRANSACTION
  This element identifies the charge for each view and/or update transaction
completed by a user into the Merchant Online Systems using the internet.      
/unit   5777       
MERCHANT LETTER PERFORATIONS
  This element identifies the charge for each merchant letter perforated during
processing at your request.       /unit   5781       
REAL TIME MERCHANT FRAUD EXCEPTIONS
  Customer may monitor a Merchant’s activity prior to the processing of tickets
and suspend batches of tickets from processing and delay or delete the monetary
settlement of known fraudulent activity.       /number of daily transactions
suspended within the queue   5787       
SUMMARY CD-ROM
  Information collected and placed on a summary CD-ROM. Information collected
includes any of the following: Cardholder statements, Enterprise statements,
Merchant statements or Report information.       / Summary CD   5792       
ENTERPRISE
  This element identifies the charge for Enterprise       / Page  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

35



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
STATEMENTS CD-ROM
  statements processed and placed on CD-ROM for you for archival purposes.      
      5794        
STATEMENT PULLS
  Each statement pulled by Digital-ROM Services with a statement date within the
last six months.       / Page Pulled     5795        
STATEMENT PULLS
OVER 6 MONTHS
  Each statement pulled by Digital-ROM Services with a statement date over six
months old.       / Page Pulled     5797        
EASE IMAGE
  Each document image which is sent or received by Customer utilizing FDR’s Ease
Image system. Ease Image is an internet based dispute documentation routing
product which interfaces with the MasterCom, VisaNet Copy Request & Fulfillment
Service (VCRFS), Visa Resolve and FDR mainframe systems. The product supports
the sending and receiving of dispute related documentation, such as retrieval
fulfillments and chargeback, pre-arbitration and pre-compliance documentation.  
    / Image     5811        
TERMINATED PROGRAM
STORAGE
  This element identifies the monthly charge for storing rewards program account
records that meet all of the following billing criteria. The program’s TERM PROG
RETENT MONTHS parameter is set to a number of months greater than three. The
program account record has been terminated for a number of months equal to or
greater than this program parameter setting. The program is not part of the
account’s current strategy.       /unit     6500        
ANNUAL ACTIVITY
SUMMARY
  Each annual summarization of activity associated with a Transaction Card
issued by Customer.       /summary     6501        
ANNUAL ACTIVITY
SUMMARY DETAIL
STORAGE
  Each Cardholder Account for which annual activity summary detail is stored in
an electronic format.       /account     6575        
HISTORICAL
ADDRESSES ON FILE
  This element identifies the monthly charge for each address record stored in
the Address History table on the FDR system.       /unit     6601        
ARU AUTHORIZATION—  LOCAL LINE INQUIRY
  Each audio response unit (ARU) authorization service provided to a Merchant of
Customer by the use of a touch-tone telephone and local line telecommunication
services. Customer shall pay FDR for each instance during which FDR has
electronic contact with a Merchant of Customer and receives the Merchant number.
In addition, if an audio response unit authorization inquiry results in a voice
inquiry, Merchant request for assistance or a security action, Customer will pay
FDR for the audio response unit authorization and the appropriate voice and/or
security action charge as provided in this Agreement. If a Merchant of Customer
attempts to use its normal line to obtain an authorization and the Merchant is
unable to use such line and uses another line, Customer shall pay FDR at the
rate charged for the line used by the Merchant. Local lines for authorization
services are available in the cities listed on-line under a TC-400 transaction.
      /inquiry  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

36



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description     6602        
ARU AUTHORIZATION
—  INTRASTATE
WATS LINE
INQUIRY
  Each audio response unit (ARU) authorization service provided to a Merchant of
Customer by the use of a touch-tone telephone and intrastate WATS line
telecommunication services. Customer shall pay FDR for each instance during
which FDR has electronic contact with a Merchant of Customer and receives the
Merchant number. In addition, if an audio response unit authorization inquiry
results in a voice inquiry, Merchant request for assistance or a security
action, Customer will pay FDR for the audio response unit authorization and the
appropriate voice and/or security action charge as provided in this Agreement.
If a Merchant of Customer attempts to use its normal line to obtain an
authorization and the Merchant is unable to use such line and uses another line,
Customer shall pay FDR at the rate charged for the line used by the Merchant.  
    /inquiry     6603        
ARU AUTHORIZATION
— INTERSTATE WATS
LINE INQUIRY
  Each audio response unit (ARU) authorization service provided to a Merchant of
Customer by the use of a touch-tone telephone and interstate WATS line
telecommunication services. Customer shall pay FDR for each instance during
which FDR has electronic contact with a Merchant of Customer and receives the
Merchant number. In addition, if an audio response unit authorization inquiry
results in a voice inquiry, Merchant request for assistance or a security
action, Customer will pay FDR for the audio response unit authorization and the
appropriate voice and/or security action charge as provided in this Agreement.
If a Merchant of Customer attempts to use its normal line to obtain an
authorization and the Merchant is unable to use such line and uses another line,
Customer shall pay FDR at the rate charged for the line used by the Merchant.  
    /inquiry     6604        
POS LOCAL LINE
AUTHORIZATION
INQUIRY
  Each dial-up point-of-sale terminal inquiry serviced by FDR for Merchants of
Customer by the use of a dial-up point-of-sale terminal and local line
telecommunication services. Customer shall pay FDR for each instance during
which FDR had electronic contact with a Merchant of Customer and receives the
Merchant number. If a Merchant of Customer attempts to use its normal line to
obtain an authorization and the Merchant is unable to use such line and uses
another line, Customer shall pay FDR at the rate charged for the line used by
the Merchant. Local lines for authorization services are available in the cities
listed on-line under a TC-400 transaction.       /inquiry     6605        
POS INTRASTATE
AUTHORIZATION
INQUIRY
  Each dial-up point-of-sale terminal inquiry serviced by FDR for Merchants of
Customer by the use of a dial-up point-of-sale terminal and intrastate WATS line
telecommunication services. Customer shall pay FDR for each instance during
which FDR had electronic       /inquiry  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

37



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1 Item Name Item Definition   [***]1   Description              
 
  contact with a Merchant of Customer and receives the Merchant number. If a
Merchant of Customer attempts to use its normal line to obtain an authorization
and the Merchant is unable to use such line and uses another line, Customer
shall pay FDR at the rate charged for the line used by the Merchant.            
6606        
POS INTERSTATE
AUTHORIZATION
INQUIRY
  Each dial-up point-of-sale terminal inquiry serviced by FDR for Merchants of
Customer by the use of a dial-up point-of-sale terminal and interstate WATS line
telecommunication services. Customer shall pay FDR for each instance during
which FDR had electronic contact with a Merchant of Customer and receives the
Merchant number. If a Merchant of Customer attempts to use its normal line to
obtain an authorization and the Merchant is unable to use such line and uses
another line, Customer shall pay FDR at the rate charged for the line used by
the Merchant.       /inquiry     6607        
CPU AUTHORIZATION
INQUIRY
  Each authorization inquiry received in FDR protocol via a computer to computer
(CPU-to-CPU) interface between FDR’s computer and the computer of Customer or
Customer’s Merchant.       /inquiry     6610        
CPU LEASED LINE
AUTHORIZATION
INQUIRY
  Each computer to computer authorization inquiry received from a Merchant of
Customer via a leased line.       /inquiry     6611        
BATCH AUTHORIZATION
INQUIRY
  Each inquiry processed for Merchants of Customer and sent to FDR via magnetic
tape, tape to tape transmission or remote job entry (RJE) transmission from
Customer or Customer’s Merchant.       /inquiry     6612        
CPU AUTHORIZATION
INQUIRY WITH PIN
VERIFICATION
  Each CPU Authorization Inquiry where the Cardholder’s Personal Identification
Number (PIN) is verified during the authorization process.       /inquiry    
6615        
CPU REMOTE LOCAL
AUTHORIZATION
INQUIRY
  Each computer to computer authorization inquiry received from a Merchant of
Customer via a CRT.       /inquiry     6621        
VOICE AUTHORIZATION
INQUIRY
  Each Merchant authorization request received by FDR through voice inquiries
from Merchants of Customer, including collect calls, or via telegrams and
telexes from countries outside of the United States.       /inquiry     6622    
   
INTRA SYSTEM-REG CHD
  This element identifies the charge for each normal authorization performed
when the cardholder and merchant are within the same system.       /Inquiry    
6623        
INTRA SYSTEM-
PIN/AUTH
  This element identifies the charge for each PIN verification received by a
merchant as part of the normal authorization, or as a separate PIN verification
request, when the cardholder and merchant are within the same system.      
/Inquiry     6625        
INTRA FDR-REG CHD
  This element identifies the charge for normal, intra-FDR, authorization
processing. Intra-FDR processing occurs when the cardholder and merchant are
processed by different financial institutions within the First Data System.    
  /Inquiry  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

38



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description     6626        
INTRA FDR-PIN/AUTH
  This element identifies the charge for normal, intra-FDR, personal
identification number (PIN) authorization processing. Intra-FDR processing
occurs when the cardholder and merchant are processed by different financial
institutions within the First Data System.       /Inquiry     6628        
INTERCHANGE-REG CHD
  This element identifies the charge for processing incoming interchange
authorization requests. Incoming interchange processing occurs when First Data
processes for the cardholder, but not for the merchant.       /Inquiry     6629
       
INTERCHANGE-PIN/AUTH
  This element identifies the charge for processing normal, incoming interchange
personal identification number (PIN) authorization requests. Incoming
interchange processing occurs when First Data processes for the cardholder, but
not for the merchant.       /Inquiry     6632        
REFERRAL
  Each referral authorization message handled by FDR on behalf of Customer’s
Merchant.       /referral     7003        
HOT CALL —
LOST/STOLEN
  Each Hot Call where the Cardholder Account is statused Lost or Stolen. FDR
will instruct the Merchant to pick up the card and, at Customer’s option based
upon predefined criteria, FDR shall investigate and dispatch the police to the
Merchant location.       /call     7004        
HOT CALL — CARD PICKUP
  Each Hot Call where the Cardholder Account is statused as credit related. FDR
will instruct the Merchant to pick up the card.       /call     7009        
WARNING BULLETIN TRANSACTION — MANUAL ENTRY BY FDR
  Each entry or change made to the MasterCard Warning Bulletin, MasterCard
Authorization File or VISA Warning Bulletin by FDR personnel; the account
listing and region(s) shall be as dictated by Customer.       /transaction    
7010        
STATUS CODE CHANGE
— MANUAL ENTRY BY FDR
  A change by FDR personnel to the external status code or credit limit of a
Cardholder Account of Customer made upon Customer’s request.       /transaction
    7011        
PKI DIGITAL
CERTIFICATE
  This is a digital identity that is required to access FDR web based products.
      /unit     7013        
HOT CALL — POSITIVE ID CHECK
  Each Hot Call where an authorization attempt exceeds Customer’s predetermined
parameters. The presenter of Customer’s card is checked for positive ID and the
card is checked for counterfeiting. Positive ID checks can be initiated for: (i)
excessive activity (number of transactions and/or dollar amount) per account per
day, (ii) first use of a new or reissued card exceeding a specified amount,
and/or (iii) excessive dollar amount for a single purchase as specified by
Customer.       /call     7014        
HOT CALL —
EXCESSIVE TRANS
  Each Hot Call where an authorization attempt exceeds Customer’s predetermined
parameters. The presenter of Customer’s card is checked for positive ID and the
card is checked for counterfeiting. Positive ID checks can be initiated for:
(i) excessive activity (number of transactions and/or dollar amount) per account
per day, (ii) first use of a new or reissued card exceeding a specified amount,
and/or (iii) excessive dollar amount for a single purchase as specified by
Customer.       /call  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

39



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description     7015        
HOT CALL —
LOST/STOLEN
  Each Hot Call where the Cardholder Account is statused Lost or Stolen. FDR
will instruct the Merchant to pick up the card and, at Customer’s option based
upon predefined criteria, FDR shall investigate and dispatch the police to the
Merchant location.       /call     7016        
EMERGENCY SERVICE — TRANSACTION FEE
  The fee charged for each instance in which a Cardholder of Customer utilizes
the Emergency Services offered hereunder.       /transaction     7018        
EMERGENCY SERVICE —
ONE-TIME START-UP FEE
  Each Cardholder Account on File which is loaded to the FDR System in
connection with the Emergency Service.       /Cardholder Account on File    
7020        
CARDHOLDER
EXCEPTION RESEARCH
  FDR shall: (i) research Cardholder exception transactions on revoked, closed
and charged-off accounts; (ii) initiate chargebacks in accordance with
MasterCard and VISA rules and regulations; (iii) handle chargeback
representments on reversed chargebacks, when notified by Customer; and (iv)
deliver good faith letters to Merchant banks where applicable.      
/transaction plus 6% of chargeback funds recovered by FDR     7021        
HOT CALL — CODE 10
  Each Positive ID Check or other Hot Call in which the use of the Transaction
Card is suspected of being fraudulent or counterfeit.       /call     7022      
 
HOT CALL — POSITIVE ID CHECK
  Each Hot Call where an authorization attempt exceeds Customer’s predetermined
parameters. The presenter of Customer’s card is checked for positive ID and the
card is checked for counterfeiting. Positive ID checks can be initiated for:
(i) excessive activity (number of transactions and/or dollar amount) per account
per day, (ii) first use of a new or reissued card exceeding a specified amount,
and/or (iii) excessive dollar amount for a single purchase as specified by
Customer.       /call     7030        
AUTH TRACK ONE NAME EDIT
  Each attempt to match the name presented on track 1 of the magnetic stripe on
authorization requests from a certified merchant (POS entry mode 90) to the
Cardholder Account records stored on the FDR System. Volumes: [***]      
/Authorization
attempt     7031        
EXCESSIVE
TRANSACTION
RESEARCH
  Each Cardholder Account of Customer for which FDR personnel, in connection
with Excessive Transaction Monitoring, research and verify transactions
warranting further review, and if fraud is involved, the account will be
statused.       /account     7103        
MERCHANT STATEMENT
ONLINE
  This element identifies the charge for each set of merchant statement summary
and detail information about your merchant accounts that is stored on the First
Data System that you can access using your terminals.       /unit  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

40



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  Online merchant statement information includes the information that appears on
a merchant statement including, but not limited to, the following items. Account
number, Address, Card and miscellaneous fees and discounts, Deposit amounts,
Interchange fees, Monetary batches, Name, Statement date.             7113      
 
RAPID SERVICES -
REROUTED TO
CARDHOLDER
  Each plastic which is able to be resent to the Cardholder at the Cardholder’s
new address as a result of the RAPID Services.       / Plastic     7114        
RAPID SERVICES -
DESTROYED
  Each plastic which is destroyed as a result of the RAPID Services.       /
Plastic     7154        
DECISIONQUEST
STATEMENTS
  The number of Accounts passed through the statement DecisionQuest decision
engine. This fee includes the use of the GUI front-end to build offer items and
the business rules for those offer items.
Volumes:
[***]        
 
 
 
 
/ Decisioned Account     7155        
DECISIONQUEST
PLASTICS
  The number of Accounts passed through the plastic DecisionQuest decision
engine. This fee includes the use of the GUI front-end to build offer items and
the business rules for those offer items.
Volumes:
[***]        
 
 
 
 
/ Account Processed     7161        
CRF STATEMENT
PRODUCTION RESULTS
  The number of mailed statement records on the Communication Results File
(CRF.) The CRF record displays all items actually included in a mailed statement
package.
Volumes:
[***]        
 
 
 
 
/ Record     7164        
CRF STATEMENT
DECISIONQUEST
DECISIONING
  This item counts the number of qualified statement records that came from the
First Data DecisionQuest platform on the CRF. The S0 CRF record displays all
items that qualified to be included in a statement package; however, not all
items qualified are actually mailed due to weight and white space management.  
    / account per
segment     7167        
CRF STATEMENTS DMM
DECISIONING
  This item counts the number of qualified statement records that came from the
First Data DMM platform on the CRF. The S1 CRF record displays all items that
qualified to be included in a statement package; however, not all items
qualified are actually mailed due to weight and white space management.
Volumes:
[***]        
 
 
 
 
 
/ Record  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

41



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description     7179        
ALA ELEMENTS /
FORMULAS
  The client is being billed for the addition of a new element or formula to ALA
product. A decision element is a data field on the master file used to direct
accounts to a specific process flow. A decision formula is a computation process
in which the sum is used to direct the account to a specific process flow.
* New Decision Element
* New Formula        
 
 
 
 
 
/install
/install     7184        
RECOVERY 1
PROCESSING FEE
  This element identifies the charge for monthly fees for using the Recovery 1 ®
system, billed by the number of accounts on file, including the following:
Activity for all the notes, Financial transactions posting to accounts in
Recovery 1, Execution of Decision Master saves and Residency fees for accounts
on file.
Volumes:
[***]        
 
 
 
 
 
/ Recovery
One Account     7186        
BACKERS, MESSAGE
PAGE AND LETTERS
  The charge for each overlay created by FDR on Customer’s behalf for use as a
backer, message page or letter. This service includes an original proof, two
proof revisions and a final proof to be approved by Customer to move information
into production.       / Overlay     7187        
CHECKS, COUPONS AND AD MESSAGES
  This element identifies the charge for creating checks, coupons, and
advertising messages used on statements. This service includes the production of
proof copies, revisions, and all related activities to move information into
production.       /unit     7188        
SCANNING OF LOGOS
AND SIGNATURES
  Each logo or signature image scanned and prepared for processing. This
includes the creation of an original proof, one proof revision and a final proof
for Customer approval.       / Image Scanned     7189        
REVISIONS OF PAGE
SEGMENTS OR
OVERLAYS
  This element identifies the charge for any revisions made to page segments or
overlays beyond the revisions that are included in the package price. Revisions
includes backer, message page, letter, check, coupon, ad message and logo, not
just page segments or overlays.       /unit     7190        
EP DESIGN
  This element identifies the charge for digitizing and printing company logos
on Enterprise Presentation statements.       /unit     7197        
ENTERPRISE
PRESENTATION CH
STATEMENT-DUPLEX
FIRST PAGE
  Each first physical page of an Enterprise Presentation statement which is
printed in duplex mode. Enterprise Presentation Cardholder Statement is each
Cardholder Statement produced by FDR on behalf of Customer utilizing the
Enterprise Presentation feature. Enterprise Presentation is the system which
allows Customer the flexibility to electronically arrange the statement form    
  / Duplex page  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

42



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  (including payment coupon placement), create and place logos and graphics and
select from numerous font types and sizes on the Cardholder Statement. Customer
understands and agrees that Enterprise Presentation Cardholder Statement data
may only be stored for archival use on CD-ROM.             7198        
ENTERPRISE
PRESENTATION CH
STATEMENT-SIMPLEX SUBSEQUENT PAGE
  Each one-side-printed page of a Cardholder statement produced by FDR using the
Enterprise Presentation statement service. This charge is in addition to the
charge for the first physical page of the statement, if applicable.       /
Print Page     7199        
ENTERPRISE
PRESENTATION CH
STATEMENT-DUPLEX
SUBSEQUENT PAGE
  Each physical page after the first physical page of an Enterprise Presentation
statement which is printed in duplex mode.       / Print Page     7244        
ODS SELECT
TRANSACTIONS
  This element identifies the charge for Open Data Streams read-only, view
select transactions. Fees are calculated on a per transaction basis.
Volumes:
[***]        
 
 
 
Transaction     7248        
CS VRU CALLS
  This element identifies the charge for inbound telephone calls handled by a
voice response unit (VRU).       /unit     7260        
ACCOUNT-LEVEL PROCESSING (ALP) — CARDHOLDER PRICING ACCOUNT ON FILE
  Each account of a Cardholder of Customer using Account-Level Processing that
remains on Customer’s masterfile on the last processing day of the calendar
month as defined on the CD-121 Ledger Activity Report or the equivalent report.
ALP Services-Cardholder Pricing allows Customer the ability to set, change and
monitor pricing parameters (including but not limited to annual percentage rate,
penalty fees, minimum payment calculations and annual charges) on a Cardholder
Account automatically at the level of the individual Account based upon decision
tables built by Customer.       / Account Using
Product     7269        
MC TAPTRANS RPS
FORMAT
  Each payment transaction created from the MasterCard Remote Payment and
Presentment Service tape and posted to cardholder accounts by First Data.      
/ Payment
Transaction     7276        
NATIONAL CHANGE OF ADDRESS (NCOA) SYSTEM
  The periodic updating of Customer’s Cardholder Account from the USPS National
Change of Address file. The FDR System will, once every six (6) months,
electronically update the addresses of all of Customer’s Cardholder Accounts
using this information. At Customer’s option, FDR will either (i) provide
Customer with reports from which Customer may enter the necessary non-monetary
transactions to update          

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

43



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  Customer’s Cardholder master files on the FDR System, or (ii) automatically
generate and enter the necessary non-monetary transactions to update Customer’s
Cardholder master files on the FDR System. Volumes: [***]       / Unit     7279
       
ACCOUNT LEVEL
ACTION-ACCOUNTS
REVIEWED
  Each Cardholder Account on File reviewed in connection with Account Level
Action (ALA). ALA allows Customer the ability to have a set of several
non-monetary transactions automatically initiated at the level of the individual
Cardholder Account based upon decision tables built by Customer.
Volumes: [***]       / Account Reviewed     7281        
ACCOUNT LEVEL
ACTION-ACTION SET
SELECTED
  Each execution of a set of non-monetary transactions generated for a
Cardholder Account in connection with an ALA account review.
Volumes: [***]       / Actions Taken     7295        
1-59 DAYS DELQ/FDR
30,60
  This element identifies the charge for each delinquent/overlimit account
billing, skiptracing, and related service performed by First Data on your behalf
for overlimit accounts, delinquent billing accounts from 1-29 days delinquent,
and delinquent billing accounts from 30-59 days delinquent (30 days
delinquent/60 days delinquent on the First Data System).       /unit     7320  
     
DISASTER RCVR
SUBSCRIPTION FEE
  This element identifies the initial and monthly subscription fees associated
with disaster recovery.       /month     7321        
DISASTER
DECLARATION FEE
  This element identifies the initial fee you are charged after a disaster has
been declared.       /declaration     7330        
TRANSACTION LEVEL REWARDS (TLR) ONLY TRANSACTION
  Each Cardholder initiated transaction (as indicated on the CD-864 Report or
its equivalent), specifically targeted by transaction and Cardholder decision
tables, and passed to the FDR rewards system for processing (transactions which
have already been posted to a TLP Promotional Balance on File are excluded).
Multiple targeted transactions may post to a single Cardholder Account in any
one month.       / Transaction     7336        
COMMERCIALVIEW
SOFTWARE LICENSES
  One-time fee for each user who is given access to the Infomaker® software.    
  / User License     7337        
COMMERCIALVIEW
ELEMENT STORAGE
  This element identifies the charge for the number of CommercialView ™ accounts
stored on the First Data       /unit  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

44



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition [***]1 Description              
 
  System.             7338        
COMMERCIALVIEW USER IDS
  This element identifies the charge for the number of CommercialView ™ user IDs
stored on the First Data System. This element includes all IDs that have been
created, but not deleted, and all IDs that have been deleted but have accessed
the CommercialView system.       /unit     7400        
ONLINE REPORT
PRINTING
  This element identifies the charge for online report printing. This gives you
the ability to transmit FDR ® reports that are available for viewing online from
the Information Delivery Platform (IDP) to your printer or file. You will be
billed for each report page transmitted to your printer or file.       /unit    
7407        
PC REMOTE ACCESS SERVICE — MINUTES
  Product by which Customer may access the FDR System via a personal computer at
Customer’s office in order to allow employees of Customer to perform certain
terminal functions, including but not limited to the accessing of Cardholder or
Merchant Account data, the entry of information concerning Customer’s Accounts
and the uploading/downloading of data regarding Customer’s Accounts.
Volumes: [***]       /Minute per month     7415        
PC REMOTE ACCESS
BBS SERVICES
  This element identifies the charge for each upload or download of data using
the PC Remote Access product. The upload/download is initiated using a personal
computer located at your or your affiliate’s office.       /unit     7416      
 
PC REMOTE ACCESS —
USER ID FEE
  This element identifies the charge to maintain each PC remote access user ID
(QID) that First Data assigns for your use.       /User ID     7433        
OARS 30 DAY VIEW
  Each page of Information Delivery Platform (IDP) reports which is stored by
FDR for on-line viewing and printing by Customer’s personnel. FDR shall make
reports available for reviewing for the period of from four (4) days following
daily cycle completion to either thirty (30), sixty (60), seventy five (75) or
ninety (90) days following daily cycle completion, at Customer’s option.
Customer, at its option, may elect to utilize either or both of the OARS
Services and/or CD-ROM Services for the same IDP reports.       / Page     7434
       
OARS 60 DAY VIEW
  Each page of Information Delivery Platform (IDP) reports which is stored by
FDR for on-line viewing and printing by Customer’s personnel. FDR shall make
reports available for reviewing for the period of from four (4) days following
daily cycle completion to either thirty (30), sixty (60), seventy five (75) or
ninety (90) days following daily cycle completion, at Customer’s option.
Customer, at its option, may elect to utilize either or both of the OARS
Services and/or CD-ROM Services for the same IDP reports.       / Page     7435
       
OARS 75 DAY VIEW
  Each page of Information Delivery Platform (IDP) reports which is stored by
FDR for on-line viewing and       / Page  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

45



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  printing by Customer’s personnel. FDR shall make reports available for
reviewing for the period of from four (4) days following daily cycle completion
to either thirty (30), sixty (60), seventy five (75) or ninety (90) days
following daily cycle completion, at Customer’s option. Customer, at its option,
may elect to utilize either or both of the OARS Services and/or CD-ROM Services
for the same IDP reports.             7436        
OARS 90 DAY VIEW
  Each page of Information Delivery Platform (IDP) reports which is stored by
FDR for on-line viewing and printing by Customer’s personnel. FDR shall make
reports available for reviewing for the period of from four (4) days following
daily cycle completion to either thirty (30), sixty (60), seventy five (75) or
ninety (90) days following daily cycle completion, at Customer’s option.
Customer, at its option, may elect to utilize either or both of the OARS
Services and/or CD-ROM Services for the same IDP reports.       / Page     7437
       
OARS DEMANDVIEW
PAGES-4 DAY VIEW
  Each page of an Information Delivery Platform (IDP) report for which Customer
requires on-line view access at a date subsequent to the date on which such IDP
report would otherwise normally become unavailable for on-line viewing. Customer
shall have the option to have a report restored for either four (4) days or
thirty (30) days. The Report Restore feature may not be used for reports which
are less than 4 days old, nor more than 180 days old.       / Page     7438    
   
OARS DEMANDVIEW
PAGES-30 DAY VIEW
  Each page of an Information Delivery Platform (IDP) report for which Customer
requires on-line view access at a date subsequent to the date on which such IDP
report would otherwise normally become unavailable for on-line viewing. Customer
shall have the option to have a report restored for either four (4) days or
thirty (30) days. The Report Restore feature may not be used for reports which
are less than 4 days old, nor more than 180 days old.       / Page     7455    
   
EVOLVE-CUSTOMER
SERVICE-GROSS
ACTIVE FEE
  The Customer Service Application will consist of a template of core customer
service functions typically handled in an inbound customer service call center,
including a graphical user interface (GUI), workflow engine, rules based
decisioning and an ad hoc reporting tool. Use of the Customer Service
Application will be billed based upon the number of Customer’s gross Active
Accounts on file for the applicable month, subject to indicated
limitations/exclusions. For purposes of the Customer Service Application, “Gross
Active Accounts on File” shall mean those of Customer’s Cardholder Accounts
which generated, during the applicable month, (I) a Cardholder statement
(whether printed or otherwise), (ii) a Cardholder Monetary Transaction, or
(iii) an authorization inquiry.
Volumes:          

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

46



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  [***]       / Gross Active
Account on File /
Month     7475        
PREDICTIVE MODEL — EVENT MANAGER
  Each numeric value which is created for a Cardholder Account of Customer
processed through the Integrated Analytic (IAC) service platform with respect to
any single Predictive Model implemented by FDR on behalf of Customer.
Volumes: [***]       / Score Posted     7494        
REPORT ORGANIZER AND WRITER (ROW) — IDP
  The FDR System and services which allow Customer the ability to customize the
presentation, on Customer’s screens, of selected information from Customer’s
Information Delivery Platform (IDP) reports by the use of a graphical user
interface. Entire reports or selected fields within reports may, using the FDR
ROW Services, be exported to a database/analysis tool that can sort, graph,
manipulate and/or export data to spreadsheets or other documents. In addition,
repetitive applications may be scripted and automated for regular use.
Volumes: [***]       Monthly
Minimum
/ Page   TBD      
EVOLVE CUST SERVICE — EXCESS CONCURRENT USERS
  For each concurrent User of the Customer Service Application in excess of the
allowed number during a calendar month. For purposes of the Customer Services
Application, Concurrent Users shall mean the total peak number of users
simultaneously signed on to the Customer Service Application at any time during
the month. Any excess Concurrent User charge with respect to the Customer
Service application will be billed at least one month in arrears.      
/Concurrent users in excess of allowed number during month     7498        
EVOLVE COLLECTION—AVG ACCTS
  The Collections Application consists of a customizable template of core
collection service functions typically handled in a credit card collections
operation, including, but not limited to (I) a primary composite screen with the
ability to designate and systematically          

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

47



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  note “template available” or “client customized” actions taken on an Account,
(ii) secondary display screens that show such items as payment history,
Cardholder history, calendar and statement information, and (iii) supervisory
functions such as work/collector assignments and collector productivity. The
Collections Application also includes a graphical user interface (GUI), workflow
engine, rules based decisioning and an ad hoc reporting tool. With certain
exceptions, the Collections Application includes “basic dialer interface”
functionality with most major dialers. The Collections Application is billed
based upon the Average Number of Accounts In Collections Application during the
applicable month, subject to indicated limitations/exclusions. For purposes of
this service, “Average Number of Accounts In Collections Application” means the
sum of the total number of Cardholder Accounts resident in the Evolve System -
Collections Application for each business day of the month divided by the number
of business days in such month.
Volumes: [***]       / Average number of accounts in Collections Application /
Month     7519        
EVOLVE COLLECTIONS — EXCESS CONCURRENT USERS
  For each concurrent User of the Collections Application in excess of the
allowed number during a calendar month. For purposes of the Collections
Application, Concurrent Users shall mean the total peak number of users
simultaneously signed on to the Collections Application at any time during the
month. Any excess Concurrent User charge with respect to the Collections
application will be billed at least one month in arrears.       /Concurrent
users in excess of allowed number during month     7520        
COMPUTER LETTER
BASE COMPOSITION
  This element identifies the charge for creating letterhead for 81/2x11-inch
paper. The letterhead includes graphic components such as logos, text
composition, and graphic art. This element includes a maximum of one hour of
composition time, two paper proofs, and one negative.       / Unit     7521    
   
HOURLY COMPOSITION
  Hourly pre-press charge for FDR to complete Customer requested edits and
revisions.       / Hour     7522        
IMAGE COMPOSITION RUSH
  Each image requested on a priority (rush) basis that does not meet the
following standard FDR delivery timeframes: Eight days from the time Image
Composition receives the request to completion of the first set of proofs, Three
days for changes after the first set of proofs have been created, Three days for
creating negatives. Turn around times for laser-printed       / Request  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

48



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  products/services from Advanced Function Presentation are as follows. Fifteen
days lead time from submission of request form, Three days for revision        
    7622        
CARD ACTIVATION LABELING — GENERAL USE
  Each affixation of a sticker to each embossed plastic identified by Customer.
      / Plastic     7623        
CARD ACTIVATION LABELING — SELECTIVE USE
  Each affixation of a sticker to each embossed plastic identified by Customer.
      /plastic     7633        
PLASTICARD BULK PACKAGING — 3 DIGIT SORT
  The separation from the production run of accounts from individual systems,
principals, agents or grouping of zip codes. Includes sorting to a 3-digit
level.       /carrier     7634        
PLASTICARD BULK PACKAGING — 5 DIGIT SORT
  The separation from the production run of accounts from individual systems,
principals, agents or grouping of zip codes. Includes sorting to a 5-digit
level.       /carrier     7638        
PLASTICARD FREE
FORM TEXT
  Each mailer containing up to 25 customized alpha numeric printed characters of
free form text. The text will print on a predesigned area of a generic mailer.  
    /mailer     7639        
PLASTICARD IMAGE SCANNING
  Each logo or other image stored by FDR as a digitized image on a data base for
up to five (5) years.       / Image     7647        
POSTAL DISCOUNT PROCESSING FEE — PLASTICARD
  Postage pre-sort discount generating services for Customer’s PlastiCard
Mailers.       /mailer     7663        
PLASTICARD DES PIN GENERATION
  Each Data Encryption System (DES) Personal Identification Number (PIN) created
by the FDR System in connection with a plastic card produced by FDR on behalf of
Customer.       / DES PIN
generated     7667        
PLASTICARD PHOTOCARD PHOTO TRANSFER (2” X 2”)
  Each plastic for which FDR provides affixation of a digitized photographic
image (2” x 2”) to a plastic Transaction Card.
Volumes: [***]       / Image
Transfer     7668        
PLASTICARD PHOTOCARD PHOTO SCANNING AND DIGITIZATION (2” X 2”)
  Each image for which FDR (i) scans a photograph (2” x 2”), (ii) cleans/crops
the photograph and (iii) stores such photograph as a digitized image on a data
base for up to five (5) years.
Volumes: [***]       / Photo Scanned     7669        
PLASTICARD PHOTOCARD PHOTO IMAGE HANDLING AND MERGE (2” X 2”)
  Each plastic for which FDR provides handling and merging of images (2” x 2”)
with corresponding data to create an output file.
Volumes: [***]       / Image Merged     7670        
MAILER PRODUCTION
  The edit functions performed on a PIN/Post Mailer       / Mailer  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

49



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
EDITS
  before printing. The service includes Mailer method changes, Mailer address
changes, Mailer mail date changes and Mailer deletions.             7677        
PLASTICARD LASER PIN/POST MAILER PROCESSING
  Each PIN/POST mailer or acknowledgement mailer created by laser printing or
other similar technology and which is pressure sealed in connection with a
Cardholder of the Customer.       / Mailer     7678        
PLASTICARD SAME DAY EMBOSSINGTM (PSD)
  Each embossed Cardholder plastic where FDR mails or delivers the plastic to a
courier during the same day of Customer’s request via an on-line screen. The
service includes standard embossing, carrier printing, inserting and other
services required to prepare the plastic for delivery. Requests for PlastiCard
Same Day EmbossingTM must be received by 1400 hours Central Time Zone.       /
Plastic     7682        
PLASTICARD ENTERPRISE PRES. ADD’L PAGE
  The process of printing personalized information onto one additional document
other than the card carrier and matching this document to a corresponding
personalized document for insertion into an envelope.       / Add’l Page    
7684        
PLASTICARD SAMPLE PLASTICS
  Each physical plastic card, either blank or embossed with sample information
to resemble a real plastic, which is provided to an Issuer. Each such plastic
shall be intentionally damaged or voided by FDR to prevent fraudulent use.      
/plastic     7689        
PLASTICARD TEMPLATE CREATION
  Labor required of FDR to create, paint or revise an overlay template used to
print onto a page for a card carrier and/or mailer.       / Half hour     7702  
     
PLASTICARD OBSOLETE PLASTIC FEE
  Monthly charge for the storage, inventorying and physical management of
Customer’s plastics that remain unused after six (6) months from the date of
receipt.       / Fee per Plastic
per Month     7703        
PLASTICARD OBSOLETE PAPER FEE
  Monthly charge for the storage, inventorying and physical management of
Customer’s plasticard service related paper materials that remain unused after
six (6) months from the date of receipt.       / Per Piece
per Month     7705        
PLASTICARD ENTERPRISE PRES. CHECK/COUPON
  Managing a plastic-related document that contains feature(s), such as check
information or check security/authenticity features, that require heightened
accountability or security due to the nature of the feature(s).
Volumes: [***]       / Number of checks that accompany a plastic     7706      
 
PLASTICARD OUTPUT PAPER STORAGE FEE
  The charge for storing, conducting inventory, and physically managing paper
materials from an individual shipment that have not been exhausted within six
months of the date the shipment was received at FDR. These charges will be
assessed each month until the       / Paper Piece  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

50



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  inventory for the shipment is consumed, destroyed, or shipped to a destination
of the customer’s choice.             7740        
PLASTICARD PLASTICS OVERSTOCK FEE
  Monthly charge for storage, inventorying, and physical management of plastics
from an individual shipment that have not been exhausted in a six-month
timeframe. Overstock charges will continue each month until the inventory for
the shipment is consumed, destroyed, or shipped to a destination you choose.    
  / Plastic     7741        
PLASTICARD PAPER OVERSTOCK FEE
  Monthly charge for the storage, inventorying, and physical management of
Customer’s plastics from an individual shipment which have not been exhausted
within six(6) months from the date of receipt.       / Paper Piece     7742    
   
OUTPUT PAPER OVERSTOCK FEE
  The charge for storing, conducting inventory, and physically managing paper
materials from an individual shipment that have not been exhausted within six
months of the date the shipment was received at FDR. These charges will be
assessed each month until the inventory for the shipment is consumed, destroyed,
or shipped to a destination you choose.       / Per Piece
per Month     7795        
DIGITAL CARD PRINT IMAGING SERVICES
  This Element identifies each half hour of labor required of FDR to create,
digitize, or revise an image or logo used to print onto a plastic.       / Half
Hour     7796        
DIGITAL CARD PRINTING IMAGE APPLICATION
  This Element identifies the application of each digitally prepared image
edge-to-edge on a transaction card.       / Image
Application     7797        
DIGITAL CARD PRINT — CARDHOLDER LEVEL
  This element identifies the application of each cardholder level digitally
prepared image edge-to-edge on a transaction card.       / Unit     7804        
Print and Mail Prep. 11” Duplex — Addl. Page Cont.
  This element identifies the charge for each 11” duplex additional page printed
and prepared for mailing. The charge is applicable to each page in addition to
the first physical page and is incremental to the charge for the Cont. Page 1
Duplex 11” Print.       / Add’l page     7813        
Print 11” Duplex - Page 1 Cont.
  This element identifies the charge for each 11” duplex document page 1
printed. The document printing service includes all the processes necessary to
laser print a document on a continuous form.       / Page One     7815        
Insert Continuous Form
  Each insert of advertising or other item of information not contained on a
document inserted into an envelope containing a continuous form document.
Excluding the first Return Envelope.       / Insert     7841        
MAIL PREP 11” — PAGE 1 CONT
  This element identifies the charge for each 11” document page 1 prepared for
mailing. The mail preparation service includes all the processes necessary to
prepare the cont. form document for delivery.       / Page One     7919        
FRAUD MANAGEMENT/FRAUD DETECTION (FALCON) SERVICES — MONTHLY GROSS
  Each Cardholder Account processed through the Falcon system which Cardholder
Account had a balance or any monetary posting for the month billed, as
determined by FDR for Customer.       / Gross Active
Account  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

51



--------------------------------------------------------------------------------



 



                                              Price   Price Per Elem #   [***]1
  Item Name   Item Definition   [***]1   Item Description              
ACTIVE CREDIT CARD ACCOUNT
                7923        
CARD ACTIVATION— ANI CALL-FDR
  Each automatic initiation of an on-line transaction in conjunction with an
Automatic Number Identification (ANI) process via an audio response unit (ARU),
changing the status of a Cardholder Account associated with certain newly issued
or reissued plastics (as determined by Customer), from “inactive” (under certain
parameters) to “active” for transaction authorization purposes.       /
Transaction     7926        
NUMBER OF TRAN RECORDS LOGGED
  The charge for Footprints, an internal fraud detection system that allows
Customer to monitor transactions that employees of Customer enter on Cardholder
Accounts. This service enables Customer to monitor internal customer service
representatives’ (CSRs) work activity. Customer’s charge is based on the number
of transactions tracked during the month.
Volumes: [***]       / Transaction     7928        
EMERGENCY CASH/CARD REQUESTED-FDR
  Each temporary Cardholder Account plastic replacement or emergency cash
disbursement authorized on Customer’s behalf by FDR’s Fraud Management Services.
      / Request     7934        
RETURN ACCOUNT PROCESSING SERVICE
  The processing of mailed plastics returned by the United States Postal Service
due to undeliverable address. Each such plastic shall be destroyed by FDR and
reported to Customer.       / Returned Plastic     7936        
CARD ACTIVATION — ACCOUNT INFORMATION UPDATE
  Each update of Customer’s Cardholder masterfile information in connection with
the activation of the Cardholder Account by the Cardholder.       /account    
7943        
NRI RETURNED RECORDS IN QUEUE
  Each record of a Cardholder Account of Customer which is sent to MasterCard
and VISA as Not Received as Issued (NRI); such accounts are placed in a queue
for review and disposition by Customer.       / Record     7947        
FRAUD RETURN RECORDS IN FAR QUEUE
  Each record of a fraudulent Cardholder Account of Customer which is rejected
and returned by MasterCard; such accounts are placed in the FDR Fraud Account
Returns (“FAR”) queue for review and disposition by Customer.       / Record    
7970        
RAPID /ATM DESTROY
  This element identifies the charge for destroying PIN mailers and ATM cards
returned by the U.S. Postal Service that are serviced by First Data’s Returned
Account Plastics Immediately Delivered (RAPID) department. First Data will
destroy plastics and mailers that are returned due to undeliverable addresses.  
    /unit     7971        
FRAUD PREDICTOR PLUS — CREDIT
  Each cardholder account processed through the Fraud Predictor Plus
functionality of the FDR Falcon System.       / Gross Active
Account     7980        
FRAUD
  Any Account routed to the FDR Falcon predictive       / Account  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

52



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
MANAGEMENT/ FRAUD DETECTION (FALCON) SERVICES — CALL PROCESSING - PREDICTIVE
DIALER, DOMESTIC)
  dialer and called using the predictive dialer which results in any one or more
of the following activities in a single 48-hour period: outgoing/incoming
Cardholder phone calls with a maximum of 2 attempts within any single 48-hour
period, CIS Memos, Letter generation or Account statusing.       worked     7982
       
FRAUD MANAGEMENT/FRAUD DETECTION (FALCON) SERVICES — CALL PROCESSING - MANUAL
REVIEW/ DIALING)
  Any Cardholder Account routed to the FDR Fraud Detection WorkCenter and called
using a manual dialing process that results in any one or more of the following
activities in a single 48-hour period: outgoing/incoming Cardholder phone calls
with a maximum of 2 attempts within any single 48-hour period, CIS Memos, Letter
generation or Account statusing.       / Account reviewed     8106        
SIFT USER FEE
  This element identifies the monthly fee assessed to Customer for each
individual SIFT (Secure Internet File Transmission) user ID provided to Customer
by FDR.       / Unit     8303        
DAILY ALA FILE
GENERATION
  A file is generated using the Daily ALA File Generation option.
Volumes: [***]       /unit     8304        
WEEKLY ALA FILE
GENERATION
  A file is generated using the Weekly ALA File Generation option.
Volumes: [***]       /unit     8305        
MONTHLY ALA FILE
GENERATION
  A file is generated using the Monthly ALA File Generation option.
Volumes: [***]       /unit     8310        
STATEMENT-CHECKS
AND COUPONS
CREATION
  The charge for data processing, decision processing, and processing updates of
checks and coupons on statements. Volumes: [***]       / Statement using
the product     8320        
MLP AUDIT STORAGE
  This element identifies the charge for each Method Level Processing SM (MLP-SM
) audit history record       /audit record in excess of six  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

53



--------------------------------------------------------------------------------



 



                                              Price   Price Per Item Elem #  
[***]1   Item Name   Item Definition   [***]1   Description              
 
  retained on the System greater than six.             8324        
MLP METHOD OVERRIDE
  Each group of ‘like’ pricing parameters (commonly referred to as a ‘pricing
method’) within Customer’s Product Control File (‘PCF’) settings which is placed
upon a Cardholder Account of Customer in the MLP subsystem of the FDR System,
and which supersedes the overall pricing strategy previously assigned to the
Cardholder Account by Customer.       / Method override
per account     8518        
ACS-LETTER TO DATA
  Each account contained in a Letters-to-Data file, included based on Customer’s
Adaptive Control actions.       / Record on the file     8523        
PROFITSIGHT - ACTIVE ACCOUNTS
  A neutral network based statistical system combined with FDR system technology
and complimentary products, e.g., ACS, TLP, ALP designed to predict the future
profitability of an existing account by analyzing the past transaction behavior
of the cardholder. It consists of a suite of inter-related models that forecasts
individual components of cardholder profitability including credit risk,
attrition risk and revenue potential. Billing is based on the number of
transactions scored, such as auths, payments, payment reversals, new accounts,
account transfers, and cycle cuts.       /unit     8556        
PROFITNET
BENCHMARKING
  ProfitNet is a joint product offering by FDR and Argus Information and
Advisory Services Inc. The product is a Credit Card Payment Study or (CCPS).
 
CCPS is a study which analyzes credit card profitability by means of a quarterly
benchmarking report (“CCPS Report(s)”), with follow-up analysis and
recommendations (collectively “CCPS Services”) The CCPS Services include: (A)
quarterly benchmarks of customer behavior, risk and profitability; (B) an
ongoing panel that gives detailed point-in-time and trended information
regarding customer behavior; (C) primary research surveys focused specifically
on activation, utilization, and product development opportunities;
(D) recommendations tailored to each End Client; and (E) modification and
enhancements to such services from time to time.       /Portfolio per month    
9950        
PLASTICARD ULTRAFORMS
  Each laser printed card carrier or form to which a plastic card is affixed by
adhesive and which card carrier or form contains personalized information
regarding the Cardholder (including but not limited to name, address, Account
number and credit limits) using the FDR Ultraform product.       / Carrier    
9951        
PLASTICARD ENT PRES CARD CARRIER — HALF BOWE
  Each simplex or duplex laser printed (or similar technology) card carrier (to
which a plastic card is affixed by adhesive) sent by FDR on behalf of Customer
to a Cardholder which card carrier contains personalized information created by
the use of electronic documents or “templates” regarding the Cardholder
(including but not limited to name, address,       / Carrier  

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

54



--------------------------------------------------------------------------------



 



                                      Price   Price Per Item Elem #   [***]1  
Item Name   Item Definition   [***]1   Description          
 
  account number and credit limits)          

“X” indicates those services in the schedule above which are [****].
“P” indicates those production services in the schedule above for which [***].
"*” indicates those services in the schedule above for which [***].

1   The information contained in this column of Attachment 1 — Exhibit A is
confidential and has been omitted pursuant to 17 CFR 240-24b-2; such
confidential portions have been filed separately with the Commission pursuant to
a Confidential Treatment Application filed with the Commission.

55



--------------------------------------------------------------------------------



 



ATTACHMENT II
EXHIBIT C
FDR Performance Standards for Customer
Category I Performance Standards

                                  Financial             Measurement   Standard  
Incentive   Remedy   Termination                      
 
                   
1.
  Cardholder
Statements*   Cardholder Statements will be Accurate** and will be mailed by the
end of the second business day following cycle date for 100% of each month’s
cardholder statement volume. Hold and Rerun situations primarily caused by
Customer will be excluded from this measurement.   [***]   [***]   [***]
 
                   
2.
  Embossing*   Embossed plastics will be Accurate** and will be mailed by the
end of the second business day following cycle date for 100% of each month’s
embossed plastic orders. Hold and Rerun situations primarily caused by Customer
will be excluded from this measurement. This measurement does not include MINT
mail time.   [***]   [***]   [***]
 
                   
3.
  Implementations   File, Screen and Report format changes for functionality
utilized by Customer or functionality Customer plans to utilize (as indicated on
the then current product or project logs) (including standard file layouts) will
be communicated in writing to Customer no less than thirty (30) days prior to
implementation.   [***]   [***]   [***]
 
                   
4.
  Authorizations   The authorization systems which consists of the acquiring and
issuing regions, will be available via primary, backup or tertiary to respond to
inquiry 24 hours per day, 7 days per week 99.9% of the total minutes in each
month   [***]   [***]   [***]
 
                   

56



--------------------------------------------------------------------------------



 



                                  Financial             Measurement   Standard  
Incentive   Remedy   Termination                      
5.
  Computer
Availability   The FDR system will be available for Alpha Look-Up, Balance and
Status, Chargebacks, CIS, Non-Monetaries, Collections, Falcon Fraud, Memos,
Monetaries, On-Line Letters, Security, Settlement, VRU inquiries, ODS and PCF 24
hours a day, 99. 8% of the time each month.   [***]   [***]   [***]
 
                   
6.
  Outgoing
Transmissions
Collections ACCD
(CCOD0025)   The collection file will be available for transmission by 0630 ETZ
each cycle date 100% of the time each month.   [***]   [***]   [***]
 
                   
7.
  Evolve Customer
Service On-line
Availability   Evolve Customer Service On-lines will be available 24 hours a
day, 99% of the time 24 hours a day.   [***]   [***]   [***]
 
                   
8.
  Evolve Collections
On-line
Availability   Evolve Collections On-lines will be available 24 hours a day, 99%
of the time 24 hours a day.   [***]   [***]   [***]

* Any statementing and/or plastic actions (inserts, messages, PCF) received from
Customer after established monthly time frames which result in Holds/Reruns will
not be considered FDR failures.

**For the Cardholder Statements and Letters Performance Standards, “Accurate”
means that [***] of the items are correctly processed and mailed with inserts,
envelopes and forms. For the Embossing Performance Standard, “Accurate” means
that for [***] of the embossed cards the information from the cardholder system
is correctly embossed on the plastic, the card carrier is printed on the correct
form and includes the correct inserts and envelopes. Performance will be based
upon feedback from Customer and periodic audit and quality checks performed by
FDR.
FDR Performance Standards for Advanta Business Cards
Category II Performance Standards

                                  Financial             Measurement   Standard  
Incentive   Remedy   Termination                      
 
                   
1.
  Letters   Computer Letters will be Accurate** and will be mailed by the end of
the third business day for 100% of each month’s letter volume. Hold and Rerun
situations primarily caused by Customer will be excluded from this measurement.
  [***]   [***]   [***]
 
                   
2.
  New Accounts   All new accounts received via file transmission prior to 1800
ETZ on a cycle date will be processed within one cycle date of files receipt
provided tape/transmission successfully passes all front-end processing edits.  
[***]   [***]   [***]

57



--------------------------------------------------------------------------------



 



                                  Financial             Measurement   Standard  
Incentive   Remedy   Termination                      
3.
  On-Line Reports — Daily   95% of the daily critical on-line reports will be
available for on-line viewing by the target time as noted in the table below.
100% of the daily critical on-line reports will be available for on-line viewing
by the target time as noted in the table below.   [***]   [***]   [***]
 
                   
 
      *List of Critical On-Line reports attached.            
 
                   
 
  On-Line Reports — Monthly   100% of the monthly on-line reports included in
the below table will be available for on-line viewing by the end of the fifth
Business Day following month end.   [***]   [***]   [***]
 
                   
4.
  CD-ROM   The monthly reports and statements will be mailed by the fifth
business day following calendar month-end 100% of the time each month.   [***]  
[***]   [***]
 
                   
5.
  Custom Interfaces   All custom interfaces will be Accurate** and will be
available to Advanta 100% of the time as follows:            
 
                   
 
  Cardholder
Masterfile (CCHM3011)   by end of fifth business day following month-end each
month   [***]   [***]   [***]
 
                   
 
  MSR
(CCHD3066)   95% by 0800 CTZ each business day excluding FDR holidays   [***]  
[***]   [***]
 
                   
 
  PCF File
(CCHM3077)   by end of fifth business day following month-end each month   [***]
  [***]   [***]

58



--------------------------------------------------------------------------------



 



                                  Financial             Measurement   Standard  
Incentive   Remedy   Termination                      
 
  Company
Masterfile   by end of fifth business day following month-end each month   [***]
  [***]   [***]
 
                   
 
  Convenience
Checks   by end of second business day following written request   [***]   [***]
  [***]
 
                   
6.
  Embossing — PSD Requests (A)/Rush Requests (A)   Cardholder orders entered by
2 p.m. CTZ via the PSD transaction, will be mailed the same day entered for 99%
of the month’s volume   [***]   [***]   [***]
 
                   
 
      Cardholder embossing orders entered electronically will be mailed within
one business day following cycle for 99% of each month’s volume and within two
business days following cycle for 100% of each month’s volumes.   [***]   [***]
  [***]
 
                   
7.
  Embossing — Reissues (A)   Cardholder reissued account plastics produced as a
result of FDR’s monthly reissue programs will be mailed within eight
(8) business days after the automatic purge date established by Advanta on the
PCF for 100% of cardholder plastics scheduled for reissue each month   [***]  
[***]   [***]

**For the Customer Interfaces Performance Standard, “Accurate” means that the
file is [***].
[***] are excluded from this standard.

59



--------------------------------------------------------------------------------



 



DAILY ON-LINE REPORT LIST*

              Report   Report Name   95% by Target Time   100% by Target Time
BASEIIB
  Visa Interchange Incoming   06:00   08:00
BD-021
  Dept Code Table Change Rpt   06:00   08:00
CD-007
  Annual Home Equity Corrections Rpt   Noon   14:00
CD-011
  Non-monetary Entry List   06:00   08:00
CD-025
  INET In Control Report   18:00   20:00
CD-028
  Tape Transmittal Accepted   00:00   02:00
CD-029
  Tape Transmittal Rejected   00:00   02:00
CD-031
  Authorization Log   10:00   Noon
CD-033
  INET Misc Transaction Journal   18:00   20:00
CD-033
  Direct Settle Report   18:00   20:00
CD-043
  Batch Auth requests Not Authorized   00:00   02:00
CD-051
  Non-monetary Journal   10:00   Noon
CD-052
  Unposted Non Mon Items   10:00   Noon
CD-053
  Unposted Monetary Items Report   06:00   08:00
CD-055
  Auto Unposted Mon Items Report   06:00   08:00
CD-061
  New Accounts Journal   06:00   08:00
CD-063
  Daily Embossing   10:00   Noon
CD-072
  Report of Adjustments   06:00   08:00
CD-075
  Disputed Amounts   06:00   08:00
CD-083
  Daily Interchange Log   06:00   08:00
CD-084
  Debit Card Transaction Rpt   00:00   02:00
CD-107
  Authorization Exception Rpt   06:00   08:00
CD-108
  Authorization Exception Rpt   06:00   08:00
CD-109
  Authorization Exception Rpt   06:00   08:00
CD-110
  Authorization Exception Rpt   06:00   08:00
CD-111
  Cardholder Exceptions Rpt -Part1   10:00   Noon
CD-114
  Cardholder Exceptions Rpt -Part4   10:00   Noon
CD-115
  Cardholder Exceptions Rpt -Part5   10:00   Noon
CD-120
  Ledger Activity Report   Noon   18:00
CD-121
  Ledger Activity Report   Noon   18:00
CD-124
  Daily Portfolio Activity Summary   06:00   08:00
CD-128
  Daily Portfolio Activity Summary (sys)   06:00   08:00
CD-132
  Daily Charge Off Activity   Noon   14:00
CD-143
  Security Detail Update List   06:00   08:00

60



--------------------------------------------------------------------------------



 



              Report   Report Name   95% by Target Time   100% by Target Time
CD-159
  Daily Letters Report   14:00   16:00
CD-179
  Chargeoff Activity by Reason Code   Noon   14:00
CD-190
  Collector Productivity by Hour   06:00   08:00
CD-192
  Daily Productivity Report   10:00   Noon
CD-195
  Collector Accounts by Cycle   10:00   Noon
CD-204
  Collector Report Card   10:00   Noon
CD-216
  Retrieval Request Summary List   06:00   08:00
CD-244
  Card Recovery Bulletin Report   18:00   20:00
CD-260
  Transaction Journal   00:00   02:00
CD-261
  Management Summary   00:00   02:00
CD-271
  Credit Limit Change Report   06:00   08:00
CD-273
  Special Non-mon Report   06:00   08:00
CD-363
  Risk Mgmt Transaction List   10:00   Noon
CD-367
  Daily Letters Report   14:00   16:00
CD-435
  Incoming Fee Collection Journal   18:00   20:00
CD-443
  ICS Alerts   18:00   20:00
CD-558
  PIN Change Requests Accepted   00:00   02:00
CD-584
  ICS Bankruptcy Alerts   18:00   20:00
CD-895
  Issuer Daily Copy Requests   18:00   20:00
FD-028
  Proprietary   06:00   08:00
MD-027
  ETC Transaction History Log   10:00   Noon
MD-028
  Daily ETC Deposits   10:00   Noon
MD-038
  ETC Headquarters Report   Noon   14:00
MD-050
  Daily Merchant Exceptions   10:00   Noon
MD-070
  Retained ACH Merchant Deposits   00:00   02:00
MD-072
  Dropped ACH Merchant Deposits   00:00   02:00
SD-018
  Interchange Fee Recap System   10:00   Noon
SD-031
  Merchant Clearing Adjs   06:00   08:00
SD-041
  Settlement Advice Parts 1 & 2   10:00   Noon
SD-060
  Visa/MasterCard Interchange Report   06:00   08:00
SD-077
  ACH Monetary Transaction Journal   10:00   Noon
SD-091
  General Ledger Display   10:00   Noon
SD-098
  Incoming/Outgoing Chargeback Journal   00:00   02:00
SD-119
  Daily Chargeback Activity List   00:00   02:00
SD-890
  Fee Income Journal   00:00   02:00

61



--------------------------------------------------------------------------------



 



              Report   Report Name   95% by Target Time   100% by Target Time
SD-891
  Intra-FDR Fee Expense Journal   00:00   02:00
SD-902
  Misc Settlement   10:00   Noon
SD-904
  Misc Settlement — System Order   10:00   Noon
SM-470
  BASE II Access Charges   00:00   02:00

MONTHLY REPORT LIST

                  Monthly On-Line Reports Report   Report Name   Performance
Standard
CM-051
  Cardholder Mgmt Report   End of 5th Business Day following month end
CM-060
  Lost/Stolen/Fraud Account   End of 5th Business Day following month end
CM-201
  CIMS CSR Resolution Report   End of 5th Business Day following month end
CM-556
  Monthly Approval/Turndown Stat Report   End of 5th Business Day following
month end
SM-570
  MasterCard MIP Fees   End of 5th Business Day following month end

62



--------------------------------------------------------------------------------



 



ATTACHMENT III
FDR Insurance Coverage

      Insurance Policies   Coverage
Comprehensive General Liability*
  $1,000,000 per occurrence
 
  $2,000,000 aggregate  
Excess or Umbrella*
  $10,000,000 per occurrence  
Workers’ Compensation
  Statutory  
Employers Liability
  $100,000 per accident
 
  $100,000 per employee
 
  $500,000 per policy year  
Errors & Omissions or Professional Liability
  $5,000,000 per occurrence  
Comprehensive Automobile Liability*
  $1,000,000 per occurrence  
Employee Dishonesty
  $2,000,000 per occurrence

     *Denotes those policies on which FDR agrees to name Customer as an
additional insured.

63